Exhibit 10.2

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

EXECUTION VERSION

STRATEGIC ALLIANCE AGREEMENT

BY AND BETWEEN

INFINITY PHARMACEUTICALS, INC.

AND

MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED



--------------------------------------------------------------------------------

STRATEGIC ALLIANCE AGREEMENT

This Strategic Alliance Agreement (the “Agreement”) is entered into as of the 19
th day of November 2008 (the “Effective Date”) by and between Infinity
Pharmaceuticals, Inc., a Delaware corporation having its principal office at 780
Memorial Drive, Cambridge, Massachusetts 02139 (“Infinity”), and Mundipharma
International Corporation Limited, a Bermuda corporation having its principal
office at Mundipharma House, 14 Par-la-Ville Road, P.O. Box HM 2332, Hamilton HM
JX, Bermuda (“MICL”).

INTRODUCTION

1. Infinity and MICL are each engaged in the business of discovering, developing
and commercializing pharmaceutical products.

2. Infinity and MICL are interested in forming an alliance whose goal is to
(a) enable Infinity to build a portfolio of oncology products and a commercial
oncology organization in the United States and (b) provide MICL with a pipeline
of products to commercialize outside of the United States.

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Infinity and MICL
agree as follows:

ARTICLE I

DEFINITIONS

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:

Section 1.1 “Affiliate”. Affiliate shall mean any person, firm, trust,
partnership, corporation, company or other entity or combination thereof, which
directly or indirectly (i) controls a Person, (ii) is controlled by a Person, or
(iii) is under common control with a Person. The terms “control” and
“controlled” mean (x) ownership of fifty percent (50%) or more, including
ownership by trusts with substantially the same beneficial interests, of the
voting and equity rights of such person, firm, trust, partnership, corporation,
company or other entity or combination thereof or (y) the power to direct the
management of such person, firm, trust, partnership, corporation, company or
other entity or combination thereof. “Affiliate” shall not include, in the case
of MICL, The Purdue Frederick Company Inc., a New York corporation, with respect
to the performance of Development activities under this Agreement or in support
of the Regulatory Approvals.

Section 1.2 “Alliance Product”. Alliance Product shall mean (a) products and
product candidates that Interact with the Hedgehog Pathway, (b) products and
product candidates that Interact with FAAH, and (c) products and product
candidates that arise out of the Discovery Projects and either (x) have been
separately identified in the Research Plan submitted by Infinity to MICL as of
October 1 immediately prior to the end of the Funded Discovery Period, or
(y) have achieved Development Candidate status on or before the end of the
Funded Discovery



--------------------------------------------------------------------------------

Period; provided, however, that, Alliance Products will not include (i) products
and product candidates that Interact with Hsp90 or Bcl-2/Bcl-xL, (ii) any
products and product candidates that Infinity in-licenses or otherwise acquires
rights to from a Third Party after the Effective Date, and (iii) any Opt-Out
Products, Assumed Products or Related Products associated therewith.

Section 1.3 “ANDA”. ANDA shall mean any of the following: (a) an Abbreviated New
Drug Application filed with the FDA or any successor applications or procedures;
(b) any counterpart of a U.S. Abbreviated New Drug Application or any successor
applications or procedures that may be filed with the EMEA, MHLW or other
Regulatory Authority outside of the United States, and (c) all supplements and
amendments that may be filed with respect to the foregoing.

Section 1.4 “Assumed In-Licensed Product”. Assumed In-Licensed Product shall
mean each In-Licensed Product for which (a) a Party elects to terminate its
Program Rights following the Transition Date for such In-Licensed Product, and
(b) the other Party exercises its right to assume the Terminating Party’s
Program Rights with respect to such In-Licensed Product pursuant to Section 2.7.

Section 1.5 “Assumed Product”. Assumed Product shall mean each Alliance Product
for which (a) a Party elects to terminate its Program Rights following the
Transition Date for such Alliance Product, and (b) the other Party exercises its
right to assume the Terminating Party’s Program Rights with respect to such
Alliance Product pursuant to Section 2.7.

Section 1.6 “Bcl-2/Bcl-xL”. Bcl-2/Bcl-xL shall mean Bcl-2 or Bcl-xL.

Section 1.7 “Business Day”. Business Day shall mean any day, other than a
Saturday or a Sunday, on which the banks in New York, New York, USA are open for
business.

Section 1.8 “Change in Control”. Change in Control shall mean (a) the occurrence
of an event or series of events by which any person or group of persons (within
the meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as
amended), exclusive of the Lenders and their Affiliates, shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the United
States Securities and Exchange Commission (the “SEC”) under said Securities
Exchange Act of 1934, as amended), directly or indirectly, of more than fifty
percent (50%) of the outstanding shares of capital stock of Infinity;
(b) occupation of more than fifty percent (50%) of the seats (other than vacant
seats) on the board of directors of Infinity by persons who were not at least
one of the following: (i) directors of Infinity on the Effective Date,
(ii) nominated by the board of directors of Infinity or (iii) appointed by
directors referred to in the preceding clauses (i) and (ii); or (c) if during
the Funded Discovery Period either (i) Julian Adams, Ph.D. is no longer a
full-time executive of Infinity, or (ii) both Steven H. Holtzman and Adelene Q.
Perkins are no longer full-time executives of Infinity.

Section 1.9 “Commercialization” or “Commercialize”. Commercialization or
Commercialize shall mean any activities directed to obtaining pricing and/or
reimbursement approvals, marketing, promoting, distributing, importing, offering
to sell, and/or selling a product (including establishing the price for such
product), after Regulatory Approval for such product has been obtained,
including Country-Specific Studies.

 

2



--------------------------------------------------------------------------------

Section 1.10 “Commercially Reasonable Efforts”. Commercially Reasonable Efforts
shall mean the efforts that a prudent Person desirous of achieving a result
would use in similar circumstances to achieve that result as expeditiously as
possible; provided, however, that a Person required to use “Commercially
Reasonable Efforts” under this Agreement will not be thereby required to take
actions that would result in a material adverse change in the benefits to such
Person under this Agreement. Without limiting the generality of the foregoing,
in determining Commercially Reasonable Efforts with respect to the Development
and Commercialization of a product or compound, the Parties shall take into
account the following (without giving undue weight to either the Infinity
Territory or the MICL Territory): the market potential of such product or
compound, safety and efficacy, product profile, competitiveness of the
marketplace for the product, the proprietary position of the product, the
regulatory structure involved, the availability and level of reimbursement for
such treatment by third party payors or health insurance plans, the potential
total profitability of the applicable product marketed or to be marketed and
other relevant factors affecting the cost, risk and timing of Development and
the total potential reward to be obtained if a product is Commercialized.

Section 1.11 “Control” or “Controlled”. Control or Controlled, with respect to
any Know-How or Patent Right of a Party, shall mean the possession (whether by
ownership, license (other than pursuant to a license granted under this
Agreement) or otherwise) by such Party or its Affiliates of the ability to grant
to the other Party access to and/or a license under such Know-How or Patent
Right without violating the terms of any agreement with any Third Party existing
as of the Effective Date or thereafter during the Term.

Section 1.12 “Country-Specific Study”. Country-Specific Study shall mean, with
respect to a Product, a clinical trial conducted after the receipt of Regulatory
Approval for such Product in an indication in any country, for the sole purpose
of obtaining Regulatory Approval or pricing and/or reimbursement approval of
such Product for such indication in a specific other country, which trial is
required by the relevant Regulatory Authority.

Section 1.13 “Cover”, “Covering” or “Covered”. Cover, Covering or Covered, with
respect to a product, shall mean that, but for a license granted to a Person
under a Valid Claim included in the Patent Rights under which such license is
granted, the Development, Manufacture, Commercialization and/or other use of
such product by such Person as provided hereunder would infringe such Valid
Claim.

Section 1.14 “Develop” or “Development”. Develop or Development shall mean
non-clinical (including pre-clinical) and clinical drug development activities
and related research, including: (i) chemical lead series generation,
(ii) medicinal chemistry, (iii) assay development, (iv) pharmacology studies,
(v) absorption, distribution, metabolism, elimination (ADME) studies,
(vi) toxicology studies, (vii) statistical analysis and report writing,
(viii) test method development and stability testing, (ix) process development,
(x) formulation development, (xi) delivery system development, (xii) molecular
pathology and biomarker development, (xiii) quality assurance and quality
control development, (xiv) compliance related monitoring and activities
(including biometry, data management, drug safety, integrated analysis, and
health

 

3



--------------------------------------------------------------------------------

and economic research, and including the establishment and maintenance of any
global safety database as described in Section 3.1(f)), (xv) manufacture of drug
supply (in both active pharmaceutical ingredient and finished product form) for
use in both pre-clinical activities and clinical trials, (xvi) clinical trials
for the purpose of obtaining or maintaining Regulatory Approval (including
post-marketing and market expansion studies but excluding Country-Specific
Studies), (xvii) safety related studies and risk management programs,
(xviii) support of investigator-initiated clinical trials, (xix) new product
planning activities, and (xx) regulatory affairs activities related to all of
the foregoing.

Section 1.15 “Development Candidate”. Development Candidate shall mean a product
candidate for which GLP Toxicology Studies have been initiated.

Section 1.16 “Discovery Project”. Discovery Project shall mean a drug discovery
research project conducted by Infinity, alone or in collaboration with a Service
Provider or other academic collaborator, at any time during the period beginning
on the Effective Date and ending on the last day of the Funded Discovery Period,
the goal of which is to identify a Development Candidate. For purposes of
clarity, Discovery Project includes any such drug discovery research project
directed to a product candidate which is acquired by Infinity on or after the
Effective Date and on or prior to the end of the Funded Discovery Period, which
product candidate has not reached Development Candidate status at the time of
such acquisition, and for which Commercialization rights outside of the United
States are available for grant by Infinity to MICL, but shall not include any
such project directed to a product candidate that Interacts with the Hedgehog
Pathway, FAAH, Hsp90 or Bcl-2/Bcl-xL.

Section 1.17 “EMEA”. EMEA shall mean the European Medicines Agency, and any
successor agency thereto.

Section 1.18 “Europe”. Europe shall mean the countries of the European Union and
the European Free Trade Association, collectively, as they are constituted as of
the Effective Date and as they may be expanded from time to time.

Section 1.19 “Executive Officers”. Executive Officers shall mean MICL’s General
Manager (or the officer or employee of MICL then serving in a substantially
equivalent capacity) and Infinity’s Chief Executive Officer (or the officer or
employee of Infinity then serving in a substantially equivalent capacity).

Section 1.20 “FAAH”. FAAH shall mean Fatty Acid Amide Hydrolase (also known as
FAAH-1) or FAAH-2.

Section 1.21 “FAAH Product”. FAAH Product shall mean a product or product
candidate arising out of the FAAH Project.

Section 1.22 “FAAH Project”. FAAH Project shall mean a project directed to the
research and Development of molecules that Interact with FAAH.

Section 1.23 “FAAH U.S. Strategic Alliance Agreement” or “FUSA Agreement”. FAAH
U.S. Strategic Alliance Agreement or FUSA Agreement shall mean the Strategic
Alliance Agreement between Infinity and Purdue dated as of the Effective Date.

 

4



--------------------------------------------------------------------------------

Section 1.24 “FDA”. FDA shall mean the United States Food and Drug
Administration, or a successor agency thereto.

Section 1.25 “FTE”. FTE shall mean one or more qualified individuals (e.g.,
having the requisite education and/or skills in the appropriate scientific or
technical discipline to fulfill Infinity’s obligations under this Agreement) at
Infinity or its Affiliates who spend time and effort performing scientific,
technical or scientific management work on a specific project or task pursuant
to the Research Plan whose time and effort, in the aggregate, is equivalent to
the time and effort of one (1) employee devoted exclusively to the project or
task based on [**] person hours per year.

Section 1.26 “FTE Cost”. FTE Cost shall mean the amount obtained by multiplying
(a) the number of FTEs by (b) [**] United States dollars (US$[**]), increased or
decreased annually by the percentage increase or decrease in the Consumer Price
Index – Urban Wage Earners and Clerical Workers, U.S. City Average, All Items,
1982-84 = 100, published by the United States Department of Labor, Bureau of
Labor Statistics (or its successor equivalent index) in the United States
(“CPI”) as of December 31 of the then most recently ended calendar year over the
level of the CPI on December 31, 2008 (i.e., the first such increase or decrease
would occur on January 1, 2010).

Section 1.27 “Funded Discovery Period”. Funded Discovery Period shall mean the
period of time beginning on the Effective Date and ending on December 31, 2011,
unless extended by MICL in accordance with Section 2.1(c).

Section 1.28 “FUSA Agreement Territory”. FUSA Agreement Territory shall mean,
with respect to FAAH Products (unless and until a FAAH Product becomes an
Opt-Out Product), the United States of America, its territories and possessions.

Section 1.29 “GLP Toxicology Study”. GLP Toxicology Study shall mean a
toxicology study that is conducted in compliance with the then-current good
laboratory practice standards promulgated or endorsed by the FDA, as defined in
U.S. 21 C.F.R. Part 58 (or such other comparable regulatory standards in
jurisdictions outside the U.S. to the extent applicable to the relevant
toxicology study, as they may be updated from time to time) and is required to
meet the requirements for filing an IND.

Section 1.30 “Governmental Authority”. Governmental Authority shall mean any
multinational, federal, state, county, local, municipal or other entity, office,
commission, bureau, agency, political subdivision, instrumentality, branch,
department, authority, board, court, arbitral or other tribunal, official or
officer, exercising executive, judicial, legislative, police, regulatory,
administrative or taxing authority or functions of any nature pertaining to
government.

Section 1.31 “Hedgehog Pathway”. Hedgehog Pathway shall mean all of the
following members of the Hedgehog cell-signaling pathway: (i) all hedgehog
ligands (Sonic, Indian, Desert) and transmembrane transport-like proteins, like
Disp1 or Disp2, involved in the secretion of the HH ligand, (ii) Smoothened
(Smo), including alternatively spliced forms and Smo with activating mutations,
(iii) all Gli transcription factors (Gli 1, 2, 3), (iv) mutated or unmutated

 

5



--------------------------------------------------------------------------------

Patched (Ptch) receptor 1 and 2, (v) Cdo, Cdon and Boc (brother of Cdo),
(vi) Suppressor of Fused (SuFu), (vii) Cdc2l1 kinase, (viii) Hedgehog
interacting protein (HHIP), and (ix) ARL13B.

Section 1.32 “Hedgehog Project”. Hedgehog Project shall mean a project directed
to the research and Development of molecules that Interact with the Hedgehog
Pathway, including IPI-926.

Section 1.33 “Hsp90”. Hsp90 shall mean Heat Shock Protein 90 (Hsp90) and/or
co-chaperones of Heat Shock Protein 90 (e.g., Hip and Hop), but not client
proteins of Heat Shock Protein 90 such as c-Kit and EGFR.

Section 1.34 “IND”. IND shall mean (a) (i) an Investigational New Drug
Application, as defined in the U.S. Federal Food, Drug, and Cosmetic Act, as
amended, and the regulations promulgated thereunder, that is required to be
filed with the FDA before beginning clinical testing of a product in human
subjects, or any successor application or procedure, and (ii) any counterpart of
a U.S. Investigational New Drug Application that may be filed with the EMEA,
MHLW or other Regulatory Authority outside of the United States, and (b) all
supplements and amendments that may be filed with respect to the foregoing.

Section 1.35 “Infinity Assumed In-Licensed Product”. Infinity Assumed
In-Licensed Product shall mean each Assumed In-Licensed Product for which MICL
is the Terminating Party.

Section 1.36 “Infinity Assumed Product”. Infinity Assumed Product shall mean
each Assumed Product for which MICL is the Terminating Party.

Section 1.37 “Infinity Know-How”. Infinity Know-How shall mean any Know-How
Controlled by Infinity (including Infinity’s rights in Joint Know-How) that is
useful to Develop and Commercialize Products.

Section 1.38 “Infinity Patent Rights”. Infinity Patent Rights shall mean Patent
Rights Controlled by Infinity Covering Infinity Know-How (including Infinity’s
rights in Joint Know-How).

Section 1.39 “Infinity Territory”. Infinity Territory shall mean (a) with
respect to all Products other than FAAH Products, the United States of America
and its territories and possessions, and (b) with respect to Infinity Assumed
Products, Infinity Assumed In-Licensed Products, Opt-Out Products and Terminated
In-Licensed Products, all countries of the world.

Section 1.40 “In-Licensed Product”. In-Licensed Product shall mean an
In-Licensed Product Opportunity for which MICL exercises its right pursuant to
Section 2.4 to include such product or product candidate in the Research
Program.

Section 1.41 “In-Licensed Product Opportunity”. In-Licensed Product Opportunity
shall mean any product or product candidate that has reached Development
Candidate status which is acquired by Infinity on or after the Effective Date
and on or prior to the end of the Funded Discovery Period and for which
Commercialization rights in one or more jurisdictions

 

6



--------------------------------------------------------------------------------

outside the United States are available for grant by Infinity to MICL; provided,
however, that In-Licensed Product Opportunities shall not include Assumed
In-Licensed Products, Terminated In-Licensed Products or Related Products
associated therewith; and provided further, that no product or product candidate
that (a) is in-licensed or otherwise acquired by Infinity from a Third-Party
that Interacts with the Hedgehog Pathway (except to the extent mutually agreed
by the Parties with respect to the AZ Option Agreement), FAAH, Hsp90 or
Bcl-2/Bcl-xL or (b) arises from a Discovery Project, shall be deemed an
In-Licensed Product Opportunity. For the avoidance of doubt, if Infinity
acquires a sales force or similar Commercialization infrastructure outside of
the United States in connection with the acquisition of a product that has
obtained Regulatory Approval, then Commercialization rights outside of the
United States shall not be considered to be available for grant to MICL.

Section 1.42 “Interact”. Interact shall mean to interact directly with a
specified Target. In the event a product or product candidate directly interacts
with more than one Target, it shall be deemed to Interact with whichever such
Target it interacts with most potently. Furthermore, in the case of
Bcl-2/Bcl-xL, such product or product candidate shall be deemed to Interact with
Bcl-2/Bcl-xL if it demonstrates less than one (1) micromolar activity against
Bcl-2/Bcl-xL in a biochemical displacement assay.

Section 1.43 “Joint Know-How”. Joint Know-How shall mean any Know-How that is
conceived, reduced to practice or otherwise created jointly by employees or
consultants of Infinity or its Affiliates, on the one hand, and employees or
consultants of MICL or its Affiliates, on the other hand.

Section 1.44 “Key Executive”. Key Executive shall mean each of Julian Adams,
Ph.D., Steven H. Holtzman and Adelene Q. Perkins.

Section 1.45 “Know-How”. Know-How shall mean any tangible or intangible
know-how, expertise, discoveries, inventions, information, data (including
preclinical and clinical data generated with respect to the Products in the
course of the Research Program) or materials, including ideas, concepts,
formulas, methods, procedures, designs, technologies, compositions, plans,
applications, preclinical and clinical data, technical data, samples, chemical
compounds and biological materials and all derivatives, modifications and
improvements thereof and Regulatory Approvals and filings therefor.

Section 1.46 “Laws”. Laws shall mean each provision of any then-current
multinational, federal, national, state, county, local, municipal or foreign
law, statute, ordinance, order, writ, code, rule or regulation, promulgated or
issued by any Governmental Authority, as well as with respect to either Party
any binding judgments, decrees, stipulations, injunctions, determinations,
awards or agreements issued by or entered into by such Party with any
Governmental Authority.

Section 1.47 “Line of Credit Agreement”. Line of Credit Agreement shall mean the
Line of Credit Agreement dated as of the Effective Date by and among Purdue
Pharma L.P., a Delaware limited partnership, and Purdue (together, the
“Lenders”), and Infinity.

 

7



--------------------------------------------------------------------------------

Section 1.48 “Manufacture”. Manufacture shall mean all activities related to the
manufacturing of any product, including test method development and stability
testing, formulation, process development, manufacturing scale-up, manufacturing
for use in non-clinical and clinical studies, manufacturing for commercial sale,
packaging, release of product, quality assurance/quality control development,
quality control testing (including in-process release and stability testing) and
release of product or any component or ingredient thereof, and regulatory
activities related to all of the foregoing.

Section 1.49 “MHLW”. MHLW shall mean the Japanese Ministry of Health, Labor and
Welfare, or a successor agency thereto.

Section 1.50 “MICL Assumed In-Licensed Product”. MICL Assumed In-Licensed
Product shall mean each Assumed In-Licensed Product for which Infinity is the
Terminating Party.

Section 1.51 “MICL Assumed Product”. MICL Assumed Product shall mean each
Assumed Product for which Infinity is the Terminating Party.

Section 1.52 “MICL Know-How”. MICL Know-How shall mean (a) any Know-How that:
(i) is conceived, reduced to practice or otherwise created by employees or
consultants of MICL or its Affiliates based on and arising from exposure to
Infinity Know-How, (ii) is an analog or a new use of a product or product
candidate developed under the Research Program and (iii) is created during the
portion of the Term during which MICL has Program Rights with respect to such
product or product candidate, and (b) MICL’s rights in Joint Know-How.

Section 1.53 “MICL Patent Rights”. MICL Patent Rights shall mean Patent Rights
Controlled by MICL Covering MICL Know-How (including MICL’s rights in Joint
Know-How).

Section 1.54 “MICL Territory”. MICL Territory shall mean (a) with respect to
Products (other than FAAH Products), all countries of the world other than the
Infinity Territory, (b) with respect to MICL Assumed Products and MICL Assumed
In-Licensed Products, all countries of the world, and (c) with respect to FAAH
Products, unless and until such FAAH Product becomes an Opt-Out Product, all
countries of the world other than the United States of America and its
territories and possessions.

Section 1.55 “MMCO”. MMCO shall mean Mundipharma Medical Company or any
successor thereof, while Mundipharma Medical Company or such successor remains
an Affiliate of MICL.

Section 1.56 “NDA”. NDA shall mean an application submitted to a Regulatory
Authority for marketing approval of a product (other than an ANDA), including
(a) a New Drug Application, Product License Application or Biologics License
Application filed with the FDA or any successor applications or procedures,
(b) any counterpart of a U.S. New Drug Application, Product License Application
or Biologics License Application or any successor applications or procedures
that may be filed with the EMEA, MHLW or other Regulatory Authority outside of
the United States, and (c) all supplements and amendments that may be filed with
respect to the foregoing.

 

8



--------------------------------------------------------------------------------

Section 1.57 “Net Sales”. Net Sales, with respect to a particular Royalty
Bearing Product in a particular period, shall mean the gross amount invoiced by
the Royalty Paying Party, its Affiliates and/or its Sublicensees on sales or
other dispositions (excluding sales or dispositions for use in clinical trials
or other scientific testing, in either case for which the Royalty Paying Party,
its Affiliates and/or Sublicensees receive no revenue) of the Royalty Bearing
Product to unrelated Third Parties during such period, less the following
deductions (to the extent included in the gross amount invoiced or otherwise
directly paid or incurred by the Royalty Paying Party, its Affiliates and/or its
Sublicensees):

(a) trade, cash and quantity discounts actually allowed and taken directly with
respect to such sales or other dispositions;

(b) tariffs, duties, excises, sales taxes or other taxes imposed upon and paid
directly with respect to the delivery, sale or use of the Royalty Bearing
Product and included and separately stated in the applicable invoice (excluding
national, state or local taxes based on income);

(c) allowances for amounts repaid or credited by reason of rejections, defects,
recalls or returns or because of reasonable and customary chargebacks, refunds,
coupons, patient co-pay savings cards, rebates (including related administration
fees), wholesaler fee for service, reasonable amounts of physician samples,
reasonable amounts of free products given to indigent patients, retroactive
price reductions or any other items substantially similar in character and
substance to the foregoing, with equitable adjustments to be made from time to
time for any differences between these allowances and actual amounts;

(d) amounts previously included in Net Sales of Royalty Bearing Products that
are written-off by the Royalty Paying Party as uncollectible in accordance with
the Royalty Paying Party’s standard practices for writing off uncollectible
amounts consistently applied; and

(e) freight, insurance and other transportation charges incurred in shipping a
Royalty Bearing Product to Third Parties, included and separately stated in the
applicable invoice.

There shall be no double-counting in determining the foregoing deductions.

Such amounts shall be determined from the books and records of the Royalty
Paying Party, its Affiliates and/or its Sublicensees, maintained in accordance
with applicable accounting principles (such as U.S. generally accepted
accounting principles (“U.S. GAAP”) and/or International Financial Reporting
Standards), consistently applied.

Section 1.58 “Opt-Out Product”. Opt-Out Product shall mean each Alliance Product
for which MICL elects to terminate its Program Rights (a) for such Alliance
Product arising out of the Hedgehog Project or FAAH Project pursuant to
Section 2.5 or 2.8, or (b) prior to the Transition Date for such Alliance
Product pursuant to Section 2.6.

Section 1.59 “Party”. Party shall mean Infinity or MICL; “Parties” shall mean
Infinity and MICL.

 

9



--------------------------------------------------------------------------------

Section 1.60 “Patent Rights”. Patent Rights shall mean United States and
non-U.S. patents, patent applications and/or provisional patent applications,
utility models and utility model applications, design patents or registered
industrial designs and design applications or applications for registration of
industrial designs, and all substitutions, divisionals, continuations,
continuation-in-part applications, continued prosecution applications, reissues,
reexaminations and extensions thereof.

Section 1.61 “Person”. Person shall mean any individual, corporation,
partnership, joint venture, limited liability company, trust, business
association, organization, Governmental Authority, a division or operating group
of any of the foregoing or other entity or organization, including any
successors or assigns (by merger or otherwise) of any such entity.

Section 1.62 “Phase I Study”. Phase I Study shall mean a study of a product in
human patients or normal volunteers the purposes of which are to (i) determine
the metabolism, pharmacokinetic and pharmacologic actions of said product in
humans and (ii) the preliminary determination of safety and tolerability of a
dosing regime, and for which there are no primary endpoints (as recognized by
the FDA or other Regulatory Authorities) in the protocol relating to efficacy,
as described in U.S. 21 C.F.R. § 312.21(a), or a similar clinical study in a
country other than the United States.

Section 1.63 “Phase II Study”. Phase II Study shall mean a controlled clinical
study of a product to evaluate preliminary efficacy for particular indications
in the target patient population and establish safety, appropriate dosage,
short-term tolerability issues and pharmacological activity of said product in
the target patient population, as described in U.S. 21 C.F.R. § 312.21(b), or a
similar clinical study in a country other than the United States.

Section 1.64 “Phase III Study”. Phase III Study shall mean a human clinical
trial that is prospectively designed to demonstrate statistically whether a
product is safe and effective for use in humans in a manner sufficient to obtain
Regulatory Approval to market such product in patients having the disease or
condition being studied as described in U.S. 21 C.F.R. § 312.21(c), or a similar
clinical study in a country other than the United States.

Section 1.65 “Prior Confidentiality Agreement”. Prior Confidentiality Agreement
shall mean the Mutual Confidential Disclosure Agreement, dated August 13, 2008,
between Infinity and an Affiliate of MICL.

Section 1.66 “Product”. Product shall mean an Alliance Product or an In-Licensed
Product. “Products” shall mean Alliance Products and In-Licensed Products.

Section 1.67 “Program Right”. Program Right shall mean the right to
Commercialize and, in the case of Infinity, Develop and Manufacture, Products
pursuant to this Agreement.

Section 1.68 “Protocol Synopsis”. Protocol Synopsis shall mean, with respect to
a proposed or planned clinical trial, a document containing the following
information with respect to such clinical trial:

(a) Trial objective;

 

10



--------------------------------------------------------------------------------

(b) Trial design, including primary and any secondary endpoints;

(c) Patient population, including material inclusion and exclusion criteria;

(d) Dosing schedule;

(e) Summary statistical analysis plan;

(f) List of potential clinical investigators; and

(g) Proposed timeline and cost.

Section 1.69 “Purdue”. Purdue shall mean Purdue Pharmaceutical Products L.P., a
Delaware limited partnership.

Section 1.70 “Regulatory Approval”. Regulatory Approval shall mean, with respect
to a product, the approval of the applicable Regulatory Authority necessary for
the marketing and sale of such product for a particular indication in a country,
excluding separate pricing and/or reimbursement approvals that may be required
and ANDAs. Regulatory Approval shall also include any “orphan drug” or similar
designation.

Section 1.71 “Regulatory Authority”. Regulatory Authority shall mean a federal,
national, multinational, state, provincial or local regulatory agency,
department, bureau or other governmental entity with authority over the testing,
manufacture, use, storage, import, promotion, marketing or sale of a
pharmaceutical product in a country or territory, including the FDA, EMEA and
MHLW.

Section 1.72 “Regulatory Exclusivity”. Regulatory Exclusivity shall mean the
ability to exclude Third Parties from Manufacturing or Commercializing a product
that could compete with a Royalty Bearing Product in a country, either through
data exclusivity rights, orphan drug designation, or such other rights conferred
by a Regulatory Authority in such country other than through Patent Rights.

Section 1.73 “Related Product”. Related Product shall mean, with respect to a
Product, any product or product candidates (including preclinical product
candidates) that are directed to the same Target as such Product.

Section 1.74 “Relationship Manager”. Relationship Manager shall mean the
individual appointed by each Party in Section 2.3(b) to whom all of the
non-appointing Party’s communications to the appointing Party regarding the
conduct of the Research Program may be addressed.

Section 1.75 “Research and Development Expenses”. Research and Development
Expenses shall mean the internal and external costs incurred by Infinity and/or
its Affiliates in the conduct of the Research Program; such costs shall include:
(a) the FTE Costs of Infinity and its Affiliates, (b) all costs accrued by
Infinity or its Affiliates in connection with work performed

 

11



--------------------------------------------------------------------------------

by Third Parties (except to the extent that such costs have been included in FTE
Costs), (c) license fees, milestone payments and other amounts due to Third
Parties related to the Research Program, allocated pro rata among Products and
Discovery Projects, on the one hand, and products and product candidates outside
the Research Program, on the other hand, and (d) costs related to the Infinity
Patent Rights and Joint Patent Rights licensed to MICL hereunder.

Section 1.76 “Research and Development Funding”. Research and Development
Funding shall mean (a) the funding to be provided by MICL to Infinity in
accordance with Section 5.1 and (b) fifty percent (50%) of any clinical study
costs and expenses borne by MICL pursuant to, and subject to the conditions of,
Section 2.2(d).

Section 1.77 “Research Plan”. Research Plan shall mean a rolling three (3) year
plan and associated budget for activities to be conducted by Infinity under the
Research Program and projected Research and Development Expenses.

Section 1.78 “Research Program”. Research Program shall mean a program to
Develop product candidates under Discovery Projects and to Develop Products
during the Research Program Term.

Section 1.79 “Research Program Term”. Research Program Term shall mean the
period beginning on the Effective Date and ending on the last day of the Funded
Discovery Period with respect to Discovery Projects, and continuing thereafter
so long as Products are in active Development.

Section 1.80 “Royalty Bearing Product”. Royalty Bearing Product shall mean
Alliance Products, Opt-Out Products and Assumed Products, as applicable.

Section 1.81 “Royalty Paying Party”. Royalty Paying Party shall mean the Party
required to pay royalties to the other Party with respect to a Royalty Bearing
Product pursuant to Sections 2.7(b)(ii), 5.2 or 5.3.

Section 1.82 “Royalty Receiving Party”. Royalty Receiving Party shall mean the
Party that is entitled to receive royalties from the other Party with respect to
a Royalty Bearing Product pursuant to Sections 2.7(b)(ii), 5.2 or 5.3.

Section 1.83 “Royalty Term”. Royalty Term, with respect to each Royalty Bearing
Product in a particular country, shall mean the period of time commencing on the
first commercial sale of such Royalty Bearing Product in such country and ending
on the last to occur of (a) the date on which all Infinity Patent Rights and
MICL Patent Rights containing a Valid Claim Covering the Manufacture,
Commercialization or other use of such Royalty Bearing Product in the country of
sale have expired, (b) the date on which all Infinity Patent Rights and MICL
Patent Rights containing a Valid Claim Covering the Manufacture in the country
of actual Manufacture of such Royalty Bearing Product have expired, and (c) the
expiration of any Regulatory Exclusivity with respect to such Royalty Bearing
Product in such country.

Section 1.84 “Securities Purchase Agreement”. Securities Purchase Agreement
shall mean the Securities Purchase Agreement entered into as of the Effective
Date by and between Infinity and each of the purchasers named therein.

 

12



--------------------------------------------------------------------------------

Section 1.85 “Service Providers”. Service Providers shall mean (a) with respect
to either Party, contract sales organizations, contract employees, consultants
and similar Persons who conduct activities on behalf of such Party, and (b) with
respect to Infinity, the Persons in clause (a), plus academic or non-profit
research institutions, hospitals, contract research organizations, contract
manufacturing organizations and similar Persons who conduct activities on behalf
of Infinity.

Section 1.86 “Sublicensee”. Sublicensee shall mean, with respect to a Party, a
Third Party to whom such Party grants a license or sublicense under the Infinity
Know-How, Infinity Patent Rights, MICL Know-How or MICL Patent Rights in
accordance with the terms of this Agreement.

Section 1.87 “Target”. Target shall mean a protein or its corresponding DNA or
RNA sequence.

Section 1.88 “Terminated In-Licensed Product”. Terminated In-Licensed Product
shall mean each In-Licensed Product for which MICL elects to terminate its
Program Rights prior to the Transition Date for such In-Licensed Product.

Section 1.89 “Terminating Party”. Terminating Party shall mean a Party which
exercises its rights to terminate its Program Rights for any Product pursuant to
Section 2.7.

Section 1.90 “Third Party”. Third Party shall mean any Person other than
Infinity or MICL and their respective Affiliates.

Section 1.91 “Transition Date”. Transition Date shall mean, for each Product,
the later of: (a) December 31, 2013 and (b) the date on which the first patient
is dosed in the first Phase III Study of such Product.

Section 1.92 “Valid Claim”. Valid Claim shall mean a claim of any issued,
unexpired patent that has not been revoked or held unenforceable or invalid by a
decision of a court or governmental agency of competent jurisdiction from which
no appeal can be taken, or with respect to which an appeal is not taken within
the time allowed for appeal, and that has not been disclaimed or admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise.

Section 1.93 Additional Definitions. Each of the following definitions is set
forth in the section of this Agreement indicated below:

 

Definition

  

Section

“1974 Convention”

   11.1

“Agreement”

   Preamble

“Annual Product Opt-Out Date”

   2.6(b)

“Assuming Party”

   2.7(b)

“AZ Option Agreement”

   8.11(c)

“Breaching Party”

   10.2

“Confidential Information”

   6.1(a)

“CPI”

   1.25

“Disclosing Party”

   6.1(a)

 

13



--------------------------------------------------------------------------------

Definition

  

Section

“Early Program Opt-Out Date”

   2.5(b)

“Effective Date”

   Preamble

“Force Majeure Event”

   11.7

“Global Branding Plan”

   3.4(a)

“Indemnified Party”

   9.1(c)

“Indemnifying Party”

   9.1(c)

“Infinity”

   Preamble

“Infinity Indemnified Parties”

   9.1(a)

“Invalidity Claim”

   7.5

“JHU Agreement”

   4.7

“Joint Patent Rights”

   7.1(a)

“Lenders”

   1.45

“Licensed IP Infringement”

   7.3(a)

“Losses”

   9.1(a)

“MICL”

   Preamble

“MICL Indemnified Parties”

   9.1(b)

“Paragraph IV Notice”

   7.3(a)

“Post Transition Opt-Out Date”

   2.7(b)

“Product Trademarks”

   3.4(b)

“Quarterly Research Fee”

   5.1(a)

“Recipient”

   6.1(a)

“Retained MICL Product”

   10.3(c)(i)

“ROW”

   2.4(a)

“Safety Agreement”

   3.1(g)

“SEC”

   1.8

“Supply Agreement”

   3.2

“Term”

   10.1

“Third Party Infringement Claim”

   7.4

“U.S. Bankruptcy Code”

   4.9

“U.S. GAAP”

   1.55

ARTICLE II

RESEARCH PROGRAM

Section 2.1 Research Plan.

(a) Generally. The initial Research Plan is attached hereto as Schedule A. The
Research Plan shall be updated by Infinity on at least an annual basis no later
than October 1st of each year preceding the year for which the update is being
made. With respect to the FAAH Project, the Research Plan under this Agreement
shall be the same as the Research Plan under the FUSA Agreement and shall be
provided to MICL and Purdue concurrently.

(b) Research Plan Budget. The Research Plan shall include a budget for Research
and Development Expenses for each of the first three (3) calendar years of the

 

14



--------------------------------------------------------------------------------

Research Plan; provided, however, that the first calendar year in the first
Research Plan shall be deemed to start on the Effective Date and continue
through December 31, 2009. As of the Effective Date, the budgets for calendar
years 2009, 2010 and 2011 shall be Forty-Five Million Five Hundred Thousand
United States Dollars (US$45,500,000), Sixty-Five Million United States Dollars
(US$65,000,000) minus forty percent (40%) of the amount set forth in the overall
budget for the FAAH Product in the Research Plan submitted to MICL pursuant to
Section 2.1(a) on or before October 1, 2009, and Eighty Five Million United
States Dollars (US$85,000,000) minus forty percent (40%) of the amount set forth
in the overall budget for the FAAH Product in the Research Plan submitted to
MICL pursuant to Section 2.1(a) on or before October 1, 2010. The Research Plan
shall be updated annually as set forth in Section 2.1(a); provided, that,
without the prior written consent of MICL and subject to the last two
(2) sentences of this Section 2.1(b), the budget set forth for each calendar
year of each Research Plan shall be fixed. Unless approved in writing by MICL,
Infinity shall not incur or enter into contracts to incur Research and
Development Expenses that exceed the amount of the budget set forth in the
Research Plan for such calendar year, except to the extent that Infinity funds
any such additional amount itself or such amount is funded by a party other than
Infinity pursuant to the FUSA Agreement. Notwithstanding the foregoing, Infinity
may reallocate Research and Development Expenses between and among Discovery
Projects and Products in its sole discretion; provided, that the aggregate
amount of Research and Development Expenses in any calendar year shall not
exceed the budget amount set forth in the Research Plan for such year, except to
the extent that Infinity funds any such additional amount itself or such amount
is funded by a party other than Infinity pursuant to the FUSA Agreement, and
provided further that Infinity shall not be permitted to reallocate Research and
Development Expenses between, among or to any Opt-Out Product, Assumed Product,
Assumed In-Licensed Product, Terminated In-Licensed Product or Related Product
associated therewith (except that MICL shall pay, and Infinity may use, Research
and Development Funding with respect to any Opt-Out Product, Assumed Product,
Assumed In-Licensed Product or Terminated In-Licensed Product as expressly
provided in Sections 2.5(c), 2.6(c) and 2.7(b)(i), as applicable); provided,
however, that Infinity may decrease the funding allocated to such Opt-Out
Product, Assumed Product, Assumed In-Licensed Product, Terminated In-Licensed
Product or Related Product associated therewith.

(c) Extension of Funded Discovery Period. In conjunction with its review of the
updated Research Plan submitted to MICL on or before each of October 1, 2010 and
October 1, 2011 during the Research Program Term, MICL may, by providing written
notice thereof to Infinity on or before November 30 of such year, elect to
extend the Funded Discovery Period for an additional one-year period.

(i) If MICL elects to so extend the Funded Discovery Period, the Funded
Discovery Period shall be so extended (i.e., through December 31, 2012, if
extended on or before November 30, 2010, or through December 31, 2013, if
extended on or before November 30, 2011) and such updated Research Plan shall
apply.

(ii) If MICL does not elect to so extend the Funded Discovery Period on or
before November 30, 2010, the Funded Discovery Period shall end on December 31,
2011.

 

15



--------------------------------------------------------------------------------

(iii) If MICL had elected to extend the Funded Discovery Period on or before
November 30, 2010 and does not elect to extend the Funded Discovery Period on or
before November 30, 2011, the Funded Discovery Period shall end on December 31,
2012.

(d) Termination of Research. Prior to terminating any Discovery Project or the
Development of a Product under the Research Program, Infinity shall notify MICL
of its intent to do so. At MICL’s request, the Parties shall promptly meet to
discuss the termination of such Discovery Project or Development of such Product
and Infinity shall consider in good faith any proposal submitted by MICL to
assume the conduct of such Discovery Project or Development of such Product in
all or part of the MICL Territory.

Section 2.2 Conduct of Research Program.

(a) Infinity shall be responsible for the initiation, conduct, expansion and
termination of all Discovery Projects and the worldwide Development of Products,
except to the extent that MICL exercises its right to assume responsibility for
the Development of FAAH Products in the MICL Territory pursuant to
Section 2.8(a), at which point MICL shall be responsible for the Development,
Manufacture and Commercialization of FAAH Products in the MICL Territory.
Infinity shall use Commercially Reasonable Efforts to undertake the Research
Program in accordance with the Research Plan.

(b) Upon MICL’s written request, Infinity will discuss with MICL (i) the
potential to collaborate on the Development of Products in hematological
malignancies or other cancer types for which MICL has established capabilities
outside of the United States, and (ii) any clinical Development initiatives
suggested by MICL.

(c) Prior to the commencement of each Phase III Study of an Alliance Product,
Infinity shall provide MICL a Protocol Synopsis for such trial. MICL shall have
ten (10) Business Days to provide comments or suggestions on such Protocol
Synopsis, which Infinity shall consider in good faith.

(d) Except with respect to the FAAH Product while it is a Product: Following
receipt of the first Regulatory Approval of an Alliance Product in the MICL
Territory and in connection with its annual review of the Research Plan, MICL
may provide Infinity with a written proposal for the performance of clinical
studies of such Alliance Product to be performed beyond those outlined in such
Research Plan in support of achieving Regulatory Approval in the MICL Territory
for an additional indication for such Alliance Product. In connection with each
such proposed study, MICL shall provide Infinity a Protocol Synopsis. Infinity
shall review and consider such proposal in good faith. In the event Infinity
approves such proposal, (i) the Parties shall meet to discuss which Party is
best suited to conduct such clinical study, and (ii) notwithstanding anything to
the contrary in Section 5.1(a), MICL shall bear all the costs and expenses of
such clinical study, regardless of which Party is responsible for the conduct of
such clinical study. Upon receipt of Regulatory Approval of such Alliance
Product in the MICL Territory in the indication being studied, fifty percent
(50%) of such costs and expenses of such clinical study borne by MICL shall be
considered Research and Development Funding.

 

16



--------------------------------------------------------------------------------

Section 2.3 Quarterly Reports; Communications.

(a) Quarterly Reports. Infinity shall provide MICL with quarterly written
reports, within thirty (30) days after the end of each calendar quarter during
the Research Program Term, summarizing in reasonable detail (i) Infinity’s and
its Affiliates’ activities and progress related to the Research Program during
such three (3) month period, including reasonably detailed information
concerning the conduct of non-clinical and clinical activities, and the status
of applications for Regulatory Approvals, and (ii) on a Discovery
Project-by-Discovery Project and Product-by-Product basis, the Research and
Development Expenses actually incurred by Infinity during such three (3) month
period, including reasonably detailed information concerning FTEs utilized
during such period and payments to Service Providers. MICL shall have the
opportunity to seek reasonable further explanation or clarification of matters
covered in such reports and to provide observations and suggestions to Infinity
regarding the subject matter thereof and Infinity shall provide such explanation
or clarification and shall consider such observations and suggestions in good
faith. Furthermore, if after receiving such a report MICL wishes to meet with
Infinity to discuss such report, Infinity shall meet with MICL at Infinity’s
offices as soon as practicable but no later than thirty (30) days after such
meeting is requested by MICL. In selecting Service Providers to conduct
Development activities hereunder, Infinity shall (A) utilize a competitive
bidding process consistent with Infinity’s corporate code of conduct, as amended
from time to time by Infinity, taking into account factors such as cost,
capabilities, quality and efficiency, and (B) negotiate with each potential
Service Provider selected through such competitive bidding process, on an arm’s
length basis, the terms and conditions pursuant to which such potential Service
Provider will provide services to Infinity with respect to the conduct of
Development activities under this Agreement.

(b) Relationship Managers. MICL and Infinity shall each designate an initial
Relationship Manager who shall be responsible for the interactions between the
Parties related to this Agreement. Infinity’s initial Relationship Manager with
respect to this Agreement will be Vito Palombella. MICL’s initial Relationship
Manager with respect to this Agreement will be Evan Vosburgh. Either Party may
change its Relationship Manager upon written notice to the other Party at any
time. The Relationship Managers shall meet periodically to discuss the progress
of the Development and/or Commercialization of Products under this Agreement.

Section 2.4 In-Licensed Products. If Infinity in-licenses or otherwise acquires
from a Third Party an In-Licensed Product Opportunity, then Infinity shall
deliver to MICL (a) a data package describing such In-Licensed Product
Opportunity, (b) a three (3) year development plan and budget for the
Development of such In-Licensed Product Opportunity, and (c) a copy of the
applicable license or acquisition agreement. MICL shall have the option,
exercisable upon written notice to Infinity within sixty (60) days following
Infinity’s delivery of all of the foregoing information to MICL, to include such
In-Licensed Product Opportunity in the Research Program. If MICL exercises its
rights within such sixty (60) day period, then:

(a) within thirty (30) days after the date MICL exercises its option to include
such product or product candidate in the Research Program, MICL shall pay
Infinity sixty percent (60%) of the up-front license fee or other acquisition
cost, including the value of any equity securities of Infinity or any of its
Affiliates issued in connection therewith, based on the principle that, with
respect to such a program, the European Commercialization rights constitute

 

17



--------------------------------------------------------------------------------

forty percent (40%) of such cost and the rest of world (i.e., outside of the
United States and Europe) (“ROW”) Commercialization rights constitute twenty
percent (20%) of such cost; provided, that, if such In-Licensed Product
Opportunity is for Commercialization rights in a subset of either Europe and/or
the ROW, MICL shall pay Infinity a percentage of the up-front license fee equal
to (i) with respect to Europe, the percentage of all pharmaceutical product
sales in Europe attributable to such subset of countries (based on data provided
by IMS International or, if such data is not available, such other reliable data
source as reasonably agreed by the Parties) compared to all pharmaceutical
product sales in all countries in Europe, multiplied by forty percent (40%), and
(ii) with respect to the ROW, the percentage of all pharmaceutical product sales
in the ROW attributable to such subset of countries (based on data provided by
IMS International or, if such data is not available, such other reliable data
source as reasonably agreed by the Parties), compared to all pharmaceutical
product sales in all countries in the ROW, multiplied by twenty percent (20%) of
such cost;

(b) such In-Licensed Product Opportunity shall thereafter be considered an
In-Licensed Product; and

(c) the budget associated with the Research Plan shall be adjusted to reflect
the inclusion of the In-Licensed Product in the Research Program.

If MICL does not exercise such option within such sixty (60) day period, such
product or product candidate shall not be included in the Research Program and
MICL shall have no rights with respect to such In-Licensed Product Opportunity
and Related Products.

Section 2.5 Early Program Opt-Out Rights. On or before June 1, 2009, Infinity
shall provide MICL a summary report of relevant data generated under the
Hedgehog Project and FAAH Project during the period beginning on the Effective
Date and ending on the date of such report, together with a good faith estimate
of Research and Development Expenses Infinity expects to incur with respect to
the Hedgehog Project and FAAH Project in the fourteen (14) month period
following June 1, 2009 (which estimate shall be the same as the estimate
provided by Infinity to Purdue with respect to the FAAH Project pursuant to the
comparable provision of the FUSA Agreement). On or before July 31, 2009, MICL
may, upon written notice to Infinity, elect to terminate its Program Rights for
(A) all Alliance Products arising out of the Hedgehog Project and/or (B) all
FAAH Products. If MICL elects to terminate its Program Rights for the Alliance
Products arising out of the Hedgehog Project and/or the FAAH Project, then:

(a) MICL shall have no further Program Rights for such Alliance Products and any
Related Products;

(b) Any such Alliance Products shall be considered Opt-Out Products effective as
of July 31, 2009 (the “Early Program Opt-Out Date”);

(c) MICL shall fund one hundred percent (100%) of all Research and Development
Expenses incurred by Infinity for each such Opt-Out Product (other than Opt-Out
Products arising out of the FAAH Project, in which case MICL shall fund sixty
percent (60%) of such Research and Development Expenses) through July 31, 2010,
in material accordance with the fourteen (14) month estimate described above in
this Section 2.5;

 

18



--------------------------------------------------------------------------------

(d) Infinity shall pay to MICL a royalty on Net Sales of each such Opt-Out
Product at the rates set forth in Sections 5.3(a) and 5.3(c), as applicable;
provided, that Infinity may, in its sole discretion, discontinue such
Development and/or Commercialization of such Opt-Out Product;

(e) After the Early Program Opt-Out Date, Infinity shall have no obligation to
provide a quarterly update on the Development of the relevant Opt-Out Product;
and

(f) Except as permitted under the FUSA Agreement, MICL shall not, directly or
indirectly, by itself or jointly with or through any of its Affiliates or any
Third Parties, engage in the Development, Manufacture or Commercialization of
any product or product candidate that Interacts with the same Target as such
Opt-Out Product for two (2) years following the Early Program Opt-Out Date.

Section 2.6 Annual Product Opt-Out Rights. On or before October 1 of each year
during the Research Program Term, Infinity shall provide MICL an updated
Research Plan as provided in Section 2.1(a), together with a summary report of
relevant data generated under the Research Program since the last such report
for (a) each Product that has not reached the Transition Date as of the date of
such report and (b) each Discovery Project. On or before November 30 of such
year, MICL may elect to terminate its Program Rights for any Product or
Discovery Project described in the report. If MICL elects to terminate its
Program Rights for any such Product or for any Discovery Project, then:

(a) MICL shall have no further Program Rights for (i) such Product and any
Related Product, and/or (ii) for any products or product candidates arising out
of such Discovery Project and any Related Products;

(b) Any such Alliance Product shall be considered an Opt-Out Product, and any
such In-Licensed Product shall be considered a Terminated In-Licensed Product,
effective as of December 31 of such year (the applicable “Annual Product Opt-Out
Date”);

(c) MICL shall fund one hundred percent (100%) of all Research and Development
Expenses budgeted for such Product or Discovery Project (other than Opt-Out
Products arising out of the FAAH Project, in which case MICL shall fund sixty
percent (60%) of such Research and Development Expenses) during the calendar
year following the applicable Annual Product Opt-Out Date in accordance with the
relevant Research Plan presented by Infinity to MICL pursuant to Section 2.1(a)
for such calendar year;

(d) Infinity shall pay to MICL a royalty on Net Sales of such Opt-Out Product at
the rates set forth in Sections 5.3(a) and 5.3(c), as applicable; provided that,
for purposes of clarity, no royalties shall be payable with respect to
(i) product candidates included in a terminated Discovery Project that have not,
as of the Annual Product Opt-Out Date, achieved Development Candidate status,
and (ii) Terminated In-Licensed Products;

(e) After the applicable Annual Product Opt-Out Date, Infinity shall have no
obligation to provide a quarterly update on the Development of the Opt-Out
Product, Terminated In-Licensed Product or terminated Discovery Project; and

 

19



--------------------------------------------------------------------------------

(f) Except as permitted under the FUSA Agreement, MICL shall not, directly or
indirectly, by itself or jointly with or through any of its Affiliates or any
Third Parties, engage in the Development, Manufacture or Commercialization of
any product or product candidate that Interacts with the same Target as (A) such
Opt-Out Product or Terminated In-Licensed Product or (B) Developed under a
Discovery Project, in each case for two (2) years following the applicable
Annual Product Opt-Out Date.

Section 2.7 Opt-Out Rights After Transition Date. On or before October 1 of each
calendar year during the Research Program Term, Infinity shall provide MICL an
updated Research Plan as provided in Section 2.1(a), together with a summary
report of relevant data generated under the Research Program during the
then-current calendar year for Products that have passed the Transition Date as
of the date of such report. On or before November 30 of each calendar year,
either Party may, upon written notice to the other Party, elect to terminate its
Program Rights for any such Product that has so passed the Transition Date. If a
Party elects to terminate its Program Rights for any Product, then:

(a) The Terminating Party shall have no further Program Rights for such Product
and any Related Product;

(b) The non-Terminating Party shall have the right, upon written notice sent to
the Terminating Party within sixty (60) days after such other Party’s receipt of
the Terminating Party’s notice of such termination, to assume the Terminating
Party’s Program Rights for such Product, and if the non-Terminating Party
exercises such right (in such context, the “Assuming Party”), then such Alliance
Product or In-Licensed Product, as applicable, shall be considered an Assumed
Product or Assumed In-Licensed Product, respectively, effective at the end of
the then current calendar year (the applicable “Post Transition Opt-Out Date”)
and the following terms shall apply:

(i) The Terminating Party shall be responsible for fifty percent (50%) of the
budgeted Research and Development Expenses in the Research Plan for such Assumed
Product or Assumed In-Licensed Product for the calendar year following the
applicable Post Transition Opt-Out Date, and thereafter shall have no obligation
with respect to Research and Development Expenses for such Assumed Product or
Assumed In-Licensed Product;

(ii) The Assuming Party shall pay to the Terminating Party a five percent
(5%) royalty on Net Sales of any such Assumed Product in each country of the
world until the end of the Royalty Term for such Assumed Product in such
country;

(iii) The Terminating Party shall not have a right to receive royalties from the
Assuming Party on any Assumed In-Licensed Product;

(iv) Within a reasonable period of time after the applicable Post Transition
Opt-Out Date, the Terminating Party (A) shall make available to the Assuming
Party, in a mutually-agreed upon format, material information regarding the
Know-How of the Terminating Party licensed to the Assuming Party with respect to
the Assumed Product or Assumed In-Licensed Product pursuant to Section 4.1 or
4.4, and (B) for a period not to

 

20



--------------------------------------------------------------------------------

exceed one (1) year, shall make its relevant scientific and technical personnel
reasonably available to the Assuming Party with the goal of effecting an orderly
and expeditious transfer of such Assumed Product or Assumed In-Licensed Product
to the Assuming Party; and

(v) The Terminating Party shall not, directly or indirectly, by itself or
jointly with or through any of its Affiliates or any Third Parties, engage in
the Development, Manufacture or Commercialization of any product or product
candidate that Interacts with the same Target as such Assumed Product or Assumed
In-Licensed Product, as applicable, for two (2) years following the applicable
Post Transition Opt-Out Date.

(c) If the non-Terminating Party elects not to so assume the Terminating Party’s
Program Rights, then the Parties shall work together in good faith to maximize
the value of such Alliance Product and/or In-Licensed Product, through the
out-license, sale or other disposition of such Alliance Product or In-Licensed
Product, and any proceeds therefrom shall be shared equally by the Parties.

Section 2.8 FAAH Project.

(a) Upon completion of the first Phase I Study to be conducted on a FAAH Product
and the analysis of the relevant data with respect thereto, Infinity shall
provide MICL a package of all preclinical and clinical data related to such FAAH
Product since the date of the last report submitted to MICL pursuant to
Section 2.5 or 2.6 above. Within sixty (60) days after MICL’s receipt of such
package, MICL shall provide Infinity written notice of whether it wishes to
assume responsibility for the future Development, Manufacturing and
Commercialization of such FAAH Product in the MICL Territory.

(b) Should MICL elect not to assume such responsibility:

(i) the FAAH Project will be excluded from the Research Program;

(ii) such FAAH Product will be considered an Opt-Out Product;

(iii) MICL shall have no further Program Rights and Infinity will have no
obligations with respect to any product or product candidate that Interacts with
FAAH, and any such product or product candidate shall be deleted from the
definition of Alliance Product;

(iv) no further research funding provided by MICL pursuant to Section 5.1 shall
be allocated to the FAAH Project;

(v) Infinity may Develop, Manufacture and Commercialize any FAAH Product or
Related Product associated therewith without any further obligation to MICL
other than the payment to MICL of a royalty on Net Sales of such FAAH Product in
the MICL Territory once it becomes an Opt-Out Product at the rate set forth in
Sections 5.3(a) and 5.3(c); and

 

21



--------------------------------------------------------------------------------

(vi) Except as permitted under the FUSA Agreement, MICL shall not, directly or
indirectly, by itself or jointly with or through any of its Affiliates or any
Third Parties, engage in the Development, Manufacture or Commercialization of
any product or product candidate that Interacts with FAAH for two (2) years
following the date of MICL’s notice that it elected not to assume responsibility
for the FAAH Project.

(c) If MICL elects to assume such Development, Manufacturing and
Commercialization responsibility with respect to such FAAH Product in the MICL
Territory in accordance with Section 2.8(a), then, within a reasonable period of
time after Infinity’s receipt of such notice, (i) Infinity shall make available
to MICL or its designee, in a mutually-agreed upon format, material information
(including Know-How) regarding the FAAH Product, (ii) Infinity shall make its
relevant scientific and technical personnel reasonably available to MICL to
answer any questions or provide instruction as reasonably requested by MICL
concerning such information, (iii) Infinity shall transfer or assign any INDs
related to the FAAH Project to MICL or its designee, (iv) MICL, itself or
through its Affiliates, shall be solely responsible for pharmacovigilance with
respect to the FAAH Product, and (v) notwithstanding the provisions of
Section 3.2, MICL, itself or through its Affiliates, shall be solely responsible
for Manufacturing the FAAH Product for the MICL Territory; provided, that,
Infinity shall use Commercially Reasonable Efforts to ensure the continuity of
supply of any FAAH Product to MICL for a twelve (12) month period at MICL’s
expense. In the event MICL assumes responsibility for the Development,
Manufacture and Commercialization of FAAH Products in the MICL Territory
pursuant to Section 2.8, MICL shall use Commercially Reasonable Efforts to
Develop, Manufacture and Commercialize the FAAH Products, by itself or through
an Affiliate or Service Provider.

Section 2.9 FAAH Product Coordination. Upon Purdue’s election to terminate its
Program Rights for the FAAH Products (as defined in the FUSA Agreement) pursuant
to Sections 2.5, 2.6 or 2.8 of the FUSA Agreement, Infinity shall have the
right, in its sole discretion, by providing written notice to MICL within thirty
(30) days after such election, to terminate MICL’s Program Rights for Alliance
Products arising out of the FAAH Project, whereupon MICL shall be deemed to have
elected to have terminated such Program Rights pursuant to Sections 2.5, 2.6 or
2.8 of this Agreement, with the corresponding effects herein.

ARTICLE III

DEVELOPMENT AND COMMERCIALIZATION OF ALLIANCE PRODUCTS

Section 3.1 Regulatory Matters Related to Products. For purposes of this
Section 3.1, unless the context dictates otherwise, the terms “Alliance Product”
and “Product” shall expressly exclude FAAH Products if, and to the extent, that
MICL assumes responsibility for the Development, Manufacture and
Commercialization of FAAH Products pursuant to Section 2.8.

(a) Overview. Infinity shall use Commercially Reasonable Efforts to Develop each
Product in order to seek Regulatory Approval for such Product in the Infinity
Territory and in the MICL Territory. Infinity shall provide MICL with
opportunities to meaningfully consult with Infinity in the initial and on-going
development of the global clinical Development strategy for such Product and
Infinity will consider in good faith MICL’s input with respect to such strategy.

 

22



--------------------------------------------------------------------------------

(b) Regulatory Submissions. Subject to Sections 3.1(a) and 3.1(d), Infinity
shall oversee, monitor and coordinate all regulatory actions, communications and
filings with, and submissions to, the FDA, EMEA, MHLW and other Regulatory
Authorities with respect to all Products.

(c) Regulatory Meetings and Correspondence. Subject to Sections 3.1(a) and
3.1(d), Infinity shall be responsible for interfacing, corresponding and meeting
with the FDA, EMEA, MHLW and other Regulatory Authorities with respect to all
Products. MICL shall have the right to have a senior, experienced employee,
reasonably acceptable to Infinity, participate as an observer in meetings with
Regulatory Authorities in the MICL Territory with respect to Products and shall
be provided with advance access to Infinity’s materials prepared for such
meetings. Infinity shall also provide MICL with copies of any material
submissions and correspondence with Regulatory Authorities in the MICL Territory
relating to Development of, or the process of obtaining Regulatory Approval for,
Products, and shall use reasonable efforts to provide MICL with copies of any
other submissions and correspondence with Regulatory Authorities in the MICL
Territory relating to Development of, or the process of obtaining Regulatory
Approval for, Products. MICL shall also have the right to review and comment
upon the strategy for the order and timing of filing of submissions to obtain
Regulatory Approval for Products in the MICL Territory, as well as any material
submissions and correspondence with Regulatory Authorities in the MICL Territory
related to Products and meetings with such Regulatory Authorities. Infinity
shall respond within a reasonable time frame to all reasonable inquiries by MICL
with respect to such submissions and correspondence. Infinity shall also provide
MICL as soon as practicable with meeting minutes from any meetings with the
Regulatory Authorities in the MICL Territory concerning the same.

(d) Transition. Following the first Regulatory Approval of each Product in any
country in the MICL Territory, to the extent that MICL elects to undertake the
responsibility for interfacing, corresponding and meeting with the EMEA, MHLW
and other Regulatory Authorities in the MICL Territory with respect to such
Product, the Parties shall expeditiously effect (i) the transfer of such
Regulatory Approval from Infinity to MICL, and (ii) the transition of such
responsibilities to MICL and, thereafter, the provisions of Section 3.1(c) shall
apply to Infinity and MICL, mutatis mutandis as they apply to MICL and Infinity,
respectively.

(e) Data Ownership. All preclinical and clinical data generated with respect to
the Products in the course of the Research Program shall be owned by Infinity.

(f) Global Database. Following the initiation of a Phase I Study for any Product
by Infinity, its Affiliates or Sublicensees, Infinity shall, itself or through
its Affiliate or a Third Party, establish and maintain a worldwide safety
database for Products. Such database shall comply in all material respects with
all Laws reasonably applicable to pharmacovigilance anywhere the Products are
being or have been Developed or Commercialized. The costs associated with
establishing and maintaining such database shall be considered a Research and
Development Expense. Infinity shall consult with MICL with respect to the
selection of a Third Party to establish or maintain such database.

 

23



--------------------------------------------------------------------------------

(g) Adverse Event Reporting; Safety Data Exchange and Medical Inquiries. The
Parties shall meet at a reasonable time prior to the first commercial sale of
any Product to negotiate in good faith and agree on a process and procedure for
sharing adverse event information pursuant to a written pharmacovigilance
agreement (the “Safety Agreement”).

Section 3.2 Manufacturing.

(a) Infinity shall have the sole right to, and shall be solely responsible for
the, Manufacture of commercial quantities of Products (other than FAAH
Products), Infinity Assumed Products, Infinity Assumed In-Licensed Products and
Opt-Out Products worldwide, either by itself or through an Affiliate or Service
Provider. Infinity, on the one hand, and MICL or MMCO, on the other hand, shall
meet a reasonable time prior to the initiation of the first Phase III Study for
any Product to negotiate in good faith and agree upon a written supply agreement
pursuant to which MICL or MMCO shall purchase, and Infinity shall supply,
Products for sale by MICL and its Affiliates and Sublicensees in the applicable
MICL Territory (the “Supply Agreement”). The Supply Agreement shall specify
(i) the cost of Products, which shall not exceed Infinity’s fully-absorbed costs
for such Products in accordance with U.S. GAAP, (ii) the remedies available to
MICL in the event Infinity fails to supply Product to MICL in accordance with
the terms and conditions of the Supply Agreement, including the right to
Manufacture the relevant Products until such time as Infinity is able to fulfill
its supply obligations under the Supply Agreement, (iii) indemnification
obligations substantially similar to those set forth in Section 9.1, and (iv) on
termination of this Agreement by Infinity pursuant to Sections 10.2(a), 10.2(b)
or 10.2(d) or by MICL pursuant to Section 10.2(c), (A) Infinity shall have the
option, exercisable within thirty (30) days following the effective date of such
termination, to purchase any inventory of products at the price for which such
product was sold to MICL by Infinity pursuant to the Supply Agreement;
(B) Infinity may exercise such option by written notice to MICL during such
thirty (30) day period; provided, however, that, in the event Infinity exercises
such right to purchase such inventory, MICL shall grant, and hereby does grant,
a royalty-free right and license to any trademarks, names and logos of MICL
contained therein for a period of twelve (12) months in order to sell such
inventory; and (C) upon such exercise, the Parties will establish mutually
agreeable payment and delivery terms for the sale of such inventory; provided
that, unless otherwise agreed by MICL, Infinity shall take possession of and pay
for such inventory within sixty (60) days after Infinity’s exercise of such
option to repurchase such inventory. In the event Infinity determines to solicit
bids for the Manufacture of Products by a Third Party, Infinity shall use
Commercially Reasonable Efforts to conduct a competitive bid process and shall
consider in good faith any bids submitted by MICL and/or its Affiliates. If
Infinity builds or purchases a factory, MICL shall not bear any costs with
respect thereto other than the amortized costs thereof to the extent included in
the fully-absorbed cost of goods (in accordance with U.S. GAAP) of the products
purchased by MICL or its Affiliates.

(b) MMCO shall have the right to, and shall be responsible for the, Manufacture
of commercial quantities of MICL Assumed Products and/or MICL Assumed
In-Licensed Products worldwide, either by itself or through an Affiliate or
Service Provider, in which case, at MICL’s request, Infinity shall provide to
MMCO or its designee all information in its possession with respect to the
Manufacture of such MICL Assumed Product and MICL Assumed In-Licensed Product.
If MICL requests Infinity to Manufacture any such MICL Assumed Product or MICL
Assumed In-Licensed Product, the Parties shall discuss in good faith mutually
acceptable terms and conditions for such supply arrangement.

 

24



--------------------------------------------------------------------------------

Section 3.3 Commercialization of Products.

(a) During the Term, Infinity, itself or through its Affiliates and
Sublicensees, shall be solely responsible for Commercializing all Alliance
Products (other than FAAH Products), In-Licensed Products, Opt-Out Products,
Infinity Assumed Products and Infinity Assumed In-Licensed Products in the
applicable Infinity Territory. Infinity shall be responsible for one hundred
percent (100%) of the expenses incurred in connection with the Commercialization
of such Alliance Products, In-Licensed Products, Opt-Out Products, Infinity
Assumed Products and Infinity Assumed In-Licensed Products in the applicable
Infinity Territory. Infinity, by itself or through an Affiliate or Service
Provider, shall use Commercially Reasonable Efforts to Commercialize Alliance
Products, Opt-Out Products and Infinity Assumed Products in the Infinity
Territory.

(b) During the Term, MICL, itself or through its Affiliates and Sublicensees,
shall be solely responsible for Commercializing all Alliance Products (including
all FAAH Products while they remain Alliance Products), In-Licensed Products,
MICL Assumed Products and MICL Assumed In-Licensed Products in the applicable
MICL Territory. MICL shall be responsible for one hundred percent (100%) of the
expenses incurred in connection with the Commercialization of such Alliance
Products, In-Licensed Products, MICL Assumed Products and MICL Assumed
In-Licensed Products in the applicable MICL Territory. MICL, by itself or
through an Affiliate or Service Provider, shall use Commercially Reasonable
Efforts to Commercialize Alliance Products and MICL Assumed Products in each
country in the MICL Territory.

(c) During the Term, if a Party or any of its Affiliates wishes to launch, or
authorize a Third Party to launch, a generic version of any Product or file, or
authorize a Third Party to file, an ANDA based on a Regulatory Approval for a
Product, such Party shall propose such launch or filing with the other Party
and, if the Parties agree to conduct or authorize such launch or filing, the
Parties shall prepare and agree upon a plan with respect thereto (which plan
shall specify all applicable terms and conditions, including the equal sharing
of net margins with respect to the relevant Product in such country, minus a
reasonable distribution fee) and neither Party nor its Affiliates may conduct or
authorize such launch or filing except in accordance with such agreed-upon plan.

Section 3.4 Global Branding; Product Trademarks. Notwithstanding the provisions
of Section 3.3(b), and to the extent permitted by applicable Law:

(a) Infinity shall have the right, from time to time during the Term, to
implement (and thereafter modify and update) a plan for global branding
strategy, including global messaging, for Products (other than FAAH Products)
worldwide (the “Global Branding Plan”). To the extent Infinity determines to
develop and utilize such Global Branding Plan, (i) MICL shall have the right to
appoint a representative to participate with Infinity in the development of such
Global Branding Plan, (ii) Infinity will consider in good faith any comments on
the Global Branding Plan provided by such representative of MICL, and (iii) MICL
shall use Commercially Reasonable Efforts to adhere to the Global Branding Plan
in its Commercialization of Products.

 

25



--------------------------------------------------------------------------------

(b) Subject to obtaining necessary Regulatory Approvals, MICL shall
Commercialize each Product (other than FAAH Products) in the MICL Territory
under the product name and related trademarks selected by Infinity (“Product
Trademarks”). All uses of the Product Trademarks to identify and/or in
connection with the Commercialization of Products in the MICL Territory shall be
reviewed by Infinity and shall be in accordance with Regulatory Approvals and
all applicable Laws. The Product Trademarks under which Products are marketed or
sold (other than MICL’s corporate trademarks or trade names) shall be used by
MICL only pursuant to the terms of this Agreement to identify and in connection
with the Commercialization of Products, and shall not be used by MICL to
identify or in connection with the marketing of any other products. Infinity
shall own and retain all rights to, and have the sole right to prepare, file,
prosecute and maintain, such Product Trademarks (together with all goodwill
associated therewith) in the applicable Infinity Territory at its own expense,
and MICL shall own and retain all rights to, and have the sole right to prepare,
file, prosecute and maintain, such Product Trademarks (together with all
goodwill associated therewith) in the applicable MICL Territory at its own
expense. MICL shall own any rights to any Internet domain names incorporating
any Product Trademark or any variation or part of any such Product Trademark as
its URL address or any part of such address, under top level domains that are
specific to the countries in the MICL Territory in which MICL has the right to
Commercialize the Product most closely associated with such Product Trademark,
and Infinity shall own rights to any Internet domain names incorporating any
Product Trademark or any variation or part of any such Product Trademark as its
URL address or any part of such address under any other top level domains;
provided, that, the Parties shall each be responsible for fifty percent (50%) of
the costs incurred by Infinity with respect to Internet domain names or URLs
under non-country-specific top level domains (such as “.com”). MICL shall own
all product name and related trademarks for FAAH Products in the applicable MICL
Territory, and all Internet domain names incorporating such product name and
trademark or any variation or part of any such product name or trademark as its
URL address or any part of such address, and shall be responsible for one
hundred percent (100%) of the costs with respect thereto.

Section 3.5 Information Sharing. Each Party shall, on an annual basis no later
than October 1 of each year after the first commercial sale of a Product,
provide a report to the other Party detailing the Commercializing Party’s plans
for the Commercialization of such Product in the MICL Territory or Infinity
Territory, as applicable, to the extent reasonably necessary or desirable to
enable the other Party to (a) discuss with the Commercializing Party any
concerns regarding any potential adverse regulatory or safety impact of any
post-Regulatory Approval study conducted in accordance with Section 2.2(d) and
(b) ensure consistency of such plan with the Global Branding Plan. Each such
report shall include the following items in connection with the
Commercialization of Product in the MICL Territory or Infinity Territory, as
applicable: (i) a description of the short- and long-term vision for the Product
and Product positioning; (ii) a description of any promotional materials and
campaigns, including publication plans used in connection with the promotion of
the Product; and (iii) information concerning the plans for the conduct of any
post-Regulatory Approval studies for the Product conducted in accordance with
Section 2.2(d).

 

26



--------------------------------------------------------------------------------

ARTICLE IV

GRANT OF LICENSES

Section 4.1 License Grant to MICL.

(a) Subject to the terms and conditions of this Agreement, Infinity, on behalf
of itself and its Affiliates, hereby grants to MICL during the Term an
exclusive, sublicenseable (in accordance with and subject to the provisions of
Section 4.2) license or sublicense, as applicable, under the Infinity Know-How,
Infinity Patent Rights and Product Trademarks to Commercialize Products in the
applicable MICL Territory.

(b) Subject to the terms and conditions of this Agreement, Infinity, on behalf
of itself and its Affiliates, hereby grants to MICL during the Term an
exclusive, sublicenseable (in accordance with and subject to the provisions of
Section 4.2) license or sublicense, as applicable, under the Infinity Know-How,
Infinity Patent Rights and Product Trademarks to Develop, Manufacture and
Commercialize MICL Assumed Products and MICL Assumed In-Licensed Products in the
applicable MICL Territory.

(c) Subject to the terms and conditions of this Agreement, in the event MICL
assumes responsibility for the Development, Manufacturing and Commercialization
of FAAH Products in accordance with Section 2.8, Infinity, on behalf of itself
and its Affiliates, hereby grants to MICL during the Term an exclusive,
sublicenseable (in accordance with and subject to the provisions of Section 4.2)
license or sublicense, as applicable, under the Infinity Know-How and Infinity
Patent Rights to Develop and Manufacture FAAH Products in the applicable MICL
Territory.

Section 4.2 MICL Sublicense Rights.

(a) MICL shall have the right, on a product-by-product and country-by-country
basis, to grant sublicenses under the licenses to Infinity Know-How and Infinity
Patent Rights granted to MICL under Section 4.1 to any of its Affiliates and,
subject to Sections 4.2(b) and 4.2(c), to Third Parties.

(b) In the event that MICL desires to commence negotiations with any Third Party
(other than Service Providers) to license and/or sublicense all or a portion of
MICL’s Program Rights with respect to a Product, MICL shall promptly notify
Infinity of its intent to enter into such a transaction, identifying the
specific Program Rights that will be the subject of such transaction. Within
thirty (30) days after receipt of such notification, Infinity shall notify MICL
in writing either that (i) Infinity is interested in negotiating an agreement
with respect to such Program Rights or (ii) Infinity has no interest and
therefore waives its right of first negotiation with respect to such Program
Rights. If Infinity notifies MICL in writing within such thirty (30) day period
that Infinity desires to negotiate an agreement with respect to such Program
Rights, the Parties shall negotiate in good faith for up to sixty (60) days from
the date of such notification, or such longer period as agreed between the
Parties, regarding the then-current and planned capabilities of Infinity with
respect to such Program Rights and the terms pursuant to which the Parties would
enter into a transaction with respect to such Program Rights. Failure

 

27



--------------------------------------------------------------------------------

by Infinity to give written notice of its interest or lack of interest in
negotiating for such agreement within thirty (30) days after receipt of written
notice from MICL as described in the first sentence of this Section 4.2(b) shall
be deemed to constitute a waiver by Infinity of its right of first negotiation
with respect to such Program Rights. In addition, failure of the Parties to
execute a written agreement with respect to such Program Rights within such
sixty (60) day negotiation period (or such longer period as agreed between the
Parties) shall result in the termination of such right of first negotiation with
respect to such Program Rights. If Infinity waives its right of first
negotiation with respect to such Program Rights or, following Infinity’s
exercise of its right of first negotiation with respect to such Program Rights,
the Parties fail to enter into a written agreement with respect thereto during
the negotiation period set forth in this Section 4.2(b), then MICL shall,
subject to Section 4.2(c), be free to enter into a transaction for such Program
Rights with a Third Party.

(c) Any permitted license or sublicense of MICL’s Program Rights granted by MICL
to a Third Party (including further sublicenses of such rights) shall be subject
to Infinity’s prior written consent, which shall not be unreasonably withheld or
delayed. MICL shall provide Infinity with a copy of any license or sublicense
agreement within five (5) Business Days after execution thereof. Each license or
sublicense of MICL’s Program Rights granted by MICL shall be consistent with the
terms and conditions of this Agreement, and MICL shall guarantee the performance
of its Affiliates and Sublicensees with respect to any license or sublicense
granted pursuant to this Section 4.2.

Section 4.3 Freedom to Operate. MICL hereby represents and warrants that, as of
the Effective Date, IPI-926 and the formulation thereof disclosed in the IND
therefor does not infringe any Know-How or intellectual property right owned or
controlled by MICL or its Affiliates. Should Infinity desire, at any time after
the Effective Date, to obtain a covenant from MICL and its Affiliates not to
assert against Infinity and its Affiliates, or any of their Service Providers or
customers (but not Sublicensees), any Know-How or intellectual property right
owned or controlled by MICL or its Affiliates in connection with the
(a) Development or Manufacture of Products, Opt-Out Products, Infinity Assumed
Products, Infinity Assumed In-Licensed Products and Terminated In-Licensed
Products anywhere in the world, or (b) Commercialization in the Infinity
Territory, of Products, Opt-Out Products, Infinity Assumed Products, Infinity
Assumed In-Licensed Products and Terminated In-Licensed Products, Infinity shall
notify MICL thereof and MICL shall, and shall cause its Affiliates to, consider
such request in good faith at MICL’s commercially reasonable discretion.

Section 4.4 License Grant to Infinity. Subject to the terms and conditions of
this Agreement, MICL, on behalf of itself and its Affiliates, hereby grants to
Infinity during the Term an exclusive, sublicenseable (in accordance with and
subject to the provisions of Section 4.5) license or sublicense, as applicable,
under the MICL Know-How and MICL Patent Rights to (a) Develop and Manufacture
Products, Opt-Out Products, Infinity Assumed Products, Infinity Assumed
In-Licensed Products and Terminated In-Licensed Products anywhere in the world,
and (b) to Commercialize Products, Opt-Out Products, Infinity Assumed Products,
Infinity Assumed In-Licensed Products and Terminated In-Licensed Products in the
applicable Infinity Territory.

 

28



--------------------------------------------------------------------------------

Section 4.5 License and Sublicense Grants to Third Parties by Infinity.

(a) In the event that Infinity desires to commence negotiations with any Third
Party (other than Service Providers) to license and/or sublicense all or a
portion of Infinity’s Program Rights with respect to Products, Infinity shall
promptly notify MICL of its intent to enter into such a transaction, identifying
the specific Program Rights that will be the subject of such transaction. Within
thirty (30) days after receipt of such notification, MICL shall notify Infinity
in writing either that (i) MICL is interested in negotiating an agreement with
respect to such Program Rights or (ii) MICL has no interest and therefore waives
such right of first negotiation with respect to such Program Rights. If MICL
notifies Infinity in writing within such thirty (30) day period that MICL
desires to negotiate an agreement with respect to such Program Rights, the
Parties shall negotiate in good faith for up to sixty (60) days from the date of
such notification, or such longer period as agreed between the Parties,
regarding the then-current and planned capabilities of MICL with respect to such
Program Rights and the terms pursuant to which the Parties would enter into a
transaction with respect to such Program Rights. Failure by MICL to give written
notice of its interest or lack of interest in negotiating for such agreement
within thirty (30) days after receipt of written notice from Infinity as
described in the first sentence of this Section 4.5 shall be deemed to
constitute a waiver by MICL of its right of first negotiation with respect to
such Program Rights. In addition, failure of the Parties to execute a written
agreement with respect to such Program Rights within such sixty (60) day
negotiation period (or such longer period as agreed between the Parties) shall
result in the termination of such right of first negotiation with respect to
such Program Rights. If MICL waives its right of first negotiation with respect
to such Program Rights or, following MICL’s exercise of its right of first
negotiation with respect to such Program Rights, the Parties fail to enter into
a written agreement with respect thereto during the negotiation period set forth
in this Section 4.5(a), then Infinity shall, subject to Section 4.5(b), be free
to enter into a transaction for such Program Rights with a Third Party.

(b) Any permitted license or sublicense of Infinity’s Program Rights granted by
Infinity to a Third Party (including further sublicenses of such sublicenses)
shall be subject to MICL’s prior written consent, which shall not be
unreasonably withheld or delayed. Infinity shall provide MICL with a copy of any
license or sublicense agreement within five (5) Business Days after execution
thereof. Each license or sublicense of Infinity’s Program Rights granted by
Infinity shall be consistent with all the terms and conditions of this
Agreement, and Infinity shall guarantee the performance of its Affiliates and
Sublicensees with respect to any license or sublicense granted pursuant to this
Section 4.5.

Section 4.6 No Other Rights. Any rights of Infinity or its Affiliates in any
Know-How or intellectual property rights not expressly granted to MICL or its
Affiliates under the provisions of this Agreement or the FUSA Agreement shall be
retained by Infinity or its Affiliates, and any rights of MICL or its Affiliates
in any Know-How or intellectual property rights not expressly granted to
Infinity under the provisions of this Agreement or the FUSA Agreement shall be
retained by MICL or its Affiliates. All licenses and other rights are or shall
be granted only as expressly provided in this Agreement, and no other licenses
or other rights are or shall be created or granted hereunder by implication,
estoppel or otherwise.

 

29



--------------------------------------------------------------------------------

Section 4.7 Licensor Rights. The rights, licenses and sublicenses granted by
Infinity to MICL in this Agreement are subject to the terms and conditions of
Infinity’s agreements with its licensors, including those set forth in Sections
1.4, 2.2 (including the terms set forth in Sections 2.2(d) and (e), which are
hereby incorporated by reference), 2.3, 4, 5.1, 5.3 and 8 of the License
Agreement between Infinity and Johns Hopkins University, effective May 30, 2008
(the “JHU Agreement”). The rights, licenses and sublicenses granted by MICL to
Infinity in this Agreement are subject to the terms and conditions of MICL’s
agreements with its licensors.

Section 4.8 In-Licensed Programs. In the event that, with respect to any
oncology research or Development program in-licensed or otherwise acquired by
MICL or its Affiliates from a Third Party, MICL or such Affiliate desires to
commence negotiations with any Third Party (other than Service Providers) to
grant Development or U.S. Commercialization rights under such program, then MICL
shall, or shall cause such Affiliate to, promptly notify Infinity of its intent
to enter into such a transaction, identifying the program that will be the
subject of such transaction and a summary of any other relevant terms applicable
to such transaction. Within thirty (30) days after receipt of such notification,
Infinity shall notify MICL or such Affiliate in writing either that (i) Infinity
is interested in negotiating an agreement with respect to such program or
(ii) Infinity has no interest and therefore waives such right of first
negotiation with respect to such program. If Infinity notifies MICL or such
Affiliate within thirty (30) days that Infinity desires to negotiate an
agreement with respect to such program, Infinity and MICL or such Affiliate, as
applicable, shall negotiate in good faith for up to sixty (60) days from the
date of such notification, or such longer period as agreed between the Parties,
regarding the then-current and planned capabilities of Infinity with respect to
such program and the terms pursuant to which Infinity and MICL or such
Affiliate, as applicable, would enter into a transaction with respect to such
program. Failure by Infinity to give notice of its interest or lack of interest
in negotiating for such agreement within thirty (30) days after receipt of
written notice from MICL or such Affiliate as described in the first sentence of
this Section 4.8 shall be deemed to constitute a waiver by Infinity of its right
of first negotiation with respect to such program. In addition, failure of
Infinity and MICL or such Affiliate, as applicable, to execute a written
agreement with respect to such program within such sixty (60) day negotiation
period (or such longer period as agreed between Infinity and MICL or such
Affiliate, as applicable) shall result in the termination of such right of first
negotiation with respect to such program. If Infinity waives its right of first
negotiation with respect to such program or such right of first negotiation
terminates with respect to any such program, then MICL or such Affiliate shall
be free to enter into a transaction for such program with a Third Party.

Section 4.9 Section 365(n). All rights and licenses granted under or pursuant to
any section of this Agreement (including the Infinity Know-How which is
preclinical and clinical data generated with respect to Products in the course
of the Research Program) are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code, as now or hereafter in effect
(the “U.S. Bankruptcy Code”), licenses of rights to “intellectual property” as
defined under Section 101(35A) of the U.S. Bankruptcy Code. The Parties shall
retain and may fully exercise all of their respective rights and elections under
the U.S. Bankruptcy Code. Each Party agrees that the other Party, to the extent
that it is a licensee of such rights under this Agreement, shall retain and may
fully exercise all of its rights and elections under the U.S. Bankruptcy Code,
and that upon commencement of a bankruptcy proceeding by or against one Party
under the U.S. Bankruptcy Code, the other Party shall be entitled to a complete
duplicate

 

30



--------------------------------------------------------------------------------

of or complete access to (as such other Party deems appropriate), any such
intellectual property and all embodiments of such intellectual property,
provided that such other Party continues to fulfill its obligations as specified
herein in full. Such intellectual property and all embodiments thereof shall be
promptly delivered to the other Party (a) upon any such commencement of a
bankruptcy proceeding upon written request therefor by the other Party, unless
the Party subject to such bankruptcy proceeding elects to continue to perform
all of its obligations under this Agreement or (b) if not delivered under
subsection (a) above, upon the rejection of this Agreement by or on behalf of
the Party subject to such bankruptcy proceeding, upon written request therefor
by the other Party. The foregoing is without prejudice to any rights that either
Party may have arising under the U.S. Bankruptcy Code or other applicable Law.

Section 4.10 Rights of Reference. Any license granted pursuant to Section 4.1 or
4.4 shall include a right of reference under the applicable INDs, NDAs and
Regulatory Approvals to the extent necessary for the licensed Party to exercise
such license rights.

Section 4.11 Exclusivity. During the Term, neither Party nor any of its
Affiliates shall Develop, Manufacture or Commercialize Products or Related
Products except as set forth in this Agreement or the FUSA Agreement.

ARTICLE V

FINANCIAL PROVISIONS

Section 5.1 Research Funding.

(a) Except as set forth in Section 5.1(b), MICL shall fund one hundred percent
(100%) of the Research and Development Expenses incurred by Infinity under the
Research Plan with respect to (i) each Discovery Project and (ii) each Product
that has not reached the Transition Date. MICL shall also fund fifty percent
(50%) of the Research and Development Expenses incurred by Infinity under the
Research Plan for each Product that has passed the Transition Date. On or prior
to the fifth (5th) Business Day after January 1, 2009, MICL shall pay Infinity a
Quarterly Research Fee for the first calendar quarter of the Research Program.
Thereafter, on the first day of each calendar quarter during the Research
Program Term, MICL shall pay Infinity a Quarterly Research Fee for the current
calendar quarter of the Research Program Term. As used in this Agreement,
“Quarterly Research Fee” means one-fourth ( 1/4) of the budget set forth for the
relevant calendar year in the applicable Research Plan. To the extent any
Research and Development Funding provided by MICL in any calendar year pursuant
to this Section 5.1(a) exceeds actual Research and Development Expenses incurred
by Infinity in such year, such excess amount shall be applied toward any funding
obligation that MICL may have to Infinity with respect to Research and
Development Expenses in the following calendar year. At the end of the Research
Program Term, Infinity shall deliver a report to MICL detailing, on a
Product-by-Product and Discovery Project-by-Discovery Project basis, the total
Research and Development Expenses incurred by Infinity under the Research
Program.

(b) Notwithstanding the provisions of Section 5.1(a), the following Research and
Development Expenses incurred by Infinity prior to the applicable Transition
Date to prepare and to conduct a Phase III Study for the relevant Product shall
be shared equally by the

 

31



--------------------------------------------------------------------------------

Parties: expenses incurred by a contract research organization in preparation
for a Phase III Study, including (i) clinical, regulatory and safety management;
(ii) investigator meetings; (iii) packaging, labeling, storage and distribution
of clinical drug supply; (iv) medical writing; and (v) information technology
and telecommunications systems infrastructure and services.

Section 5.2 MICL Royalty Payments.

(a) Alliance Products Other than FAAH Products. Except with respect to FAAH
Products, on an Alliance Product-by-Alliance Product basis, MICL shall pay to
Infinity royalties on Net Sales of each such Alliance Product in the MICL
Territory as follows:

 

Calendar Year Net Sales of such Alliance Product

   Royalty Rate  

Less than or equal to US$250,000,000

   10 %

Greater than US$250,000,000 and less than or equal to US$500,000,000

   15 %

Greater than US$500,000,000

   20 %

Once Net Sales of the applicable Alliance Product in the MICL Territory during a
calendar year reach the second or third threshold specified above, then the
royalty rate set forth for such threshold shall apply to all Net Sales of such
Alliance Product in such calendar year.

For example, if, during the first calendar quarter of a year, the Net Sales of
an Alliance Product in the MICL Territory is US$200,000,000, then MICL shall pay
a royalty rate of 10% on such Net Sales, resulting in a payment of
US$20,000,000. If, during the second calendar quarter of such year, the Net
Sales of such Alliance Product in the MICL Territory is US$200,000,000, so that
the cumulative Net Sales for such Alliance Product during such year-to-date is
US$400,000,000, then the 15% royalty rate shall apply retroactively to all Net
Sales during such calendar year, resulting in a payment of US$40,000,000 for
such calendar quarter (i.e., US$60,000,000 minus the US$20,000,000 paid for the
first calendar quarter).

(b) FAAH Products. MICL shall pay to Infinity royalties on Net Sales of FAAH
Products in the applicable MICL Territory as follows:

 

Calendar Year Net Sales of FAAH Products

   Royalty Rate  

Less than or equal to US$150,000,000

   10 %

Greater than US$150,000,000 and less than or equal to US$300,000,000

   15 %

Greater than US$300,000,000

   20 %

Once Net Sales of FAAH Products in the MICL Territory during a calendar year
reach the second or third threshold specified above, then the royalty rate set
forth for such threshold shall apply to all Net Sales of FAAH Products in the
MICL Territory in such calendar year.

 

32



--------------------------------------------------------------------------------

(c) No Royalties on In-Licensed Products. Notwithstanding the foregoing, MICL
shall have no obligation to pay Infinity a royalty on Net Sales of In-Licensed
Products, Assumed In-Licensed Products or Terminated In-Licensed Products.

Section 5.3 Infinity Royalties to MICL.

(a) Research and Development Funding Recovery. Infinity shall pay to MICL a
royalty of five percent (5%) of Net Sales of Alliance Products and Opt-Out
Products in the applicable Infinity Territory until such time as MICL has
recovered (i) one hundred percent (100%) of all Research and Development Funding
paid to Infinity (A) for Discovery Projects and (B) for each Alliance Product
and Opt-Out Product, prior to the Transition Date for such Alliance Product and
Opt-Out Product, and (ii) fifty percent (50%) of any clinical study costs and
expenses borne by MICL pursuant to, and subject to the conditions of,
Section 2.2(d).

(b) Alliance Products. After MICL has recovered one hundred percent (100%) of
the amounts described in Section 5.3(a), Infinity shall pay to MICL a royalty,
on an Alliance Product-by-Alliance Product basis, on annual Net Sales of such
Alliance Product (other than FAAH Products) in the Infinity Territory at the
following rates:

 

Calendar Year Net Sales of Alliance Product

   Royalty Rate  

Less than or equal to US$250,000,000

   1 %

Greater than US$250,000,000 and less than or equal to US$500,000,000

   2 %

Greater than US$500,000,000

   3 %

Once Net Sales of the applicable Alliance Product in the applicable Infinity
Territory during a calendar year reach the second or third threshold specified
above, then the royalty rate set forth for such threshold shall apply to all Net
Sales of such Alliance Product in such calendar year.

For example, if, during the first calendar quarter of a year, the Net Sales of
an Alliance Product in the Infinity Territory is US$200,000,000, then Infinity
shall pay a royalty rate of 1% on such Net Sales, resulting in a payment of
US$2,000,000. If, during the second calendar quarter of such year, the Net Sales
of such Alliance Product in the Infinity Territory is US$200,000,000, so that
the cumulative Net Sales for such Alliance Product during such year-to-date is
US$400,000,000, then the 2% royalty rate shall apply retroactively to all Net
Sales during such calendar year, resulting in a payment of US$6,000,000 for such
calendar quarter (i.e., US$8,000,000 minus the US$2,000,000 paid for the first
calendar quarter).

(c) Opt-Out Products. After MICL has recovered one hundred percent (100%) of the
amounts described in Section 5.3(a), Infinity shall pay to MICL a royalty, on an
Opt-Out Product-by-Opt-Out Product basis, on annual Net Sales of Opt-Out
Products in the Infinity Territory at the following rates based on the stage of
Development of the applicable Opt-Out Product on the date such Opt-Out Product
became an Opt-Out Product:

 

Stage of Development of Opt-Out Product

   Royalty Rate  

From selection of Development Candidate up to dosing of first patient in a Phase
II Study

   1 %

From dosing of first patient in a Phase II Study up to dosing of first patient
in a Phase III Study

   3 %

After dosing of first patient in a Phase III Study

   5 %

 

33



--------------------------------------------------------------------------------

(d) No Royalties on In-Licensed Products. Notwithstanding the foregoing,
Infinity shall have no obligation to pay MICL a royalty on Net Sales of
In-Licensed Products, Assumed In-Licensed Products or Terminated In-Licensed
Products.

Section 5.4 Duration of Royalty Payments; Royalty Reduction.

(a) Duration of Royalty Payments. The royalties payable under Sections
2.7(b)(ii), 5.2 and 5.3 shall be paid on a country-by-country basis on each
Royalty Bearing Product until the expiration of the applicable Royalty Term in
such country. Upon the expiration of the Royalty Term applicable to any Royalty
Bearing Product in any country, the Royalty-Paying Party’s licenses under
Section 4.1 or 4.4, as applicable, with respect to such Royalty Bearing Product
in such country shall convert to non-exclusive, fully paid-up,
non-royalty-bearing licenses.

(b) Regulatory Exclusivity. On a Royalty Bearing Product-by-Royalty Bearing
Product and country-by-country basis, if the sole basis for the continuance of a
Royalty Term is the existence of Regulatory Exclusivity, the applicable royalty
under Section 5.2 and/or Section 5.3 shall be reduced by fifty percent (50%).

(c) Third Party Royalty Obligations. If the Royalty Paying Party (i) reasonably
determines in good faith that, in order to avoid infringement of any patent not
licensed hereunder, it is reasonably necessary to obtain a license from a Third
Party in order to Manufacture (if the Royalty Paying Party has the right to do
so) or Commercialize (in the case of either Party) a Royalty Bearing Product in
a country in the Infinity Territory or MICL Territory, as applicable, and to pay
a royalty or other consideration under such license (including in connection
with the settlement of a patent infringement claim), or (ii) shall be subject to
a final court or other binding order or ruling requiring any payments, including
the payment of a royalty to a Third Party patent holder in respect of future
sales of any Royalty Bearing Product in a country in the Infinity Territory or
MICL Territory, as applicable, then the amount of the Royalty Paying Party’s
royalty payments under Section 5.2 or 5.3 with respect to Net Sales for such
Royalty Bearing Product, as applicable, in such country shall be reduced by
seventy-five percent (75%) of the amount paid by the Royalty Paying Party to
such Third Party that is reasonably and appropriately allocable to, as
applicable, such Royalty Bearing Product; provided, however, that in no event
will a deduction, or deductions, under this Section 5.4(c) reduce any royalty
payment made by the Royalty Paying Party in respect of Net Sales of such Royalty
Bearing Product pursuant to Sections 5.2 or 5.3 by more than fifty percent
(50%).

 

34



--------------------------------------------------------------------------------

Section 5.5 Royalties Payable Only Once. The Royalty Paying Party’s obligation
to pay royalties under Sections 2.7(b)(ii), 5.2 or 5.3, as applicable, are
imposed only once with respect to the same unit of Royalty Bearing Product,
including by reason of such Royalty Bearing Product being Covered by more than
one Valid Claim of Infinity Patent Rights or MICL Patent Rights.

Section 5.6 Royalty Reports and Accounting.

(a) Royalty Reports; Royalty Payments. The Royalty Paying Party shall deliver to
the Royalty Receiving Party, within thirty (30) days after the end of each
calendar quarter, reasonably detailed written accountings of Net Sales of
Royalty Bearing Products that are subject to royalty payments due to the Royalty
Receiving Party for such calendar quarter. Such accountings shall be
Confidential Information of the Royalty Paying Party unless otherwise excluded
by Section 6.1(b). Such quarterly reports shall indicate (i) gross sales and Net
Sales (including reasonable detail for deductions from gross sales to Net Sales)
on a country-by-country and Royalty Bearing Product-by-Royalty Bearing Product
basis, and (ii) the calculation of royalties from such gross sales and Net
Sales. When the Royalty Paying Party delivers such accounting to the Royalty
Receiving Party, the Royalty Paying Party shall also deliver all royalty
payments due under Section 2.7(b)(ii), 5.2 or 5.3, as applicable, to the Royalty
Receiving Party for the calendar quarter.

(b) Audits.

(i) The Royalty Paying Party shall keep, and shall require its Affiliates and
Sublicensees to keep, complete and accurate records of the latest three
(3) years relating to gross sales, Net Sales and all underlying revenue and
expense data relating to the calculations of Net Sales and payments required by
Sections 2.7(b)(ii), 5.2 and 5.3. For the sole purpose of verifying amounts
payable to the Royalty Receiving Party, the Royalty Receiving Party shall have
the right annually, at the Royalty Receiving Party’s expense, to retain an
independent certified public accountant selected by the Royalty Receiving Party
and reasonably acceptable to the Royalty Paying Party, to review such records in
the location(s) where such records are maintained by the Royalty Paying Party,
its Affiliates and Sublicensees upon reasonable notice and during regular
business hours. Such representatives shall execute a suitable confidentiality
agreement reasonably acceptable to the Royalty Paying Party prior to conducting
such audit. Such representatives shall disclose to each of MICL and Infinity
only their conclusions regarding the accuracy of royalty payments and of records
related thereto. The right to audit any royalty report shall extend for three
(3) years from the end of the calendar year in which the royalty report was
delivered. Each royalty report shall be subject only to one such audit. The
Royalty Paying Party shall, within thirty (30) days after the Parties’ receipt
of the audit report, pay the Royalty Receiving Party the amount of any
underpayment revealed by such audit together with interest calculated in the
manner provided in Section 5.9. If the underpayment is equal to or greater than
five percent (5%) of the amount that was otherwise due, the Royalty Receiving
Party shall be entitled to have the Royalty Paying Party reimburse the Royalty
Receiving Party’s reasonable out-of-pocket costs of such review. The Royalty
Receiving Party shall, within thirty (30) days after the Parties’ receipt of the
audit report, return to the Royalty Paying Party any overpayment revealed by
such audit.

 

35



--------------------------------------------------------------------------------

(ii) Infinity shall keep complete and accurate records of its Research and
Development Expenses reimbursable by MICL in accordance with Section 5.1. For
the sole purpose of verifying the Research and Development Funding paid to
Infinity pursuant to Section 5.1, MICL shall have the right annually (after the
completion of any annual comparison of Research and Development Funding to
actual Research and Development Expenses), at MICL’s expense, to retain an
independent certified public accountant selected by MICL and reasonably
acceptable to Infinity, to review the quarterly report and backup records in the
location(s) where such records are maintained by Infinity or its Affiliates upon
reasonable notice and during regular business hours. Such representatives shall
execute a suitable confidentiality agreement reasonably acceptable to Infinity
prior to conducting such audit. Such representatives shall disclose to each of
MICL and Infinity only their conclusions regarding the accuracy of actual
Research and Development Expenses and of records related thereto. The right to
audit any Research and Development Expenses shall extend for three (3) years
from the end of the calendar year in which the quarterly report relating to such
expenses was delivered to MICL in accordance with Section 2.3(a). Each quarterly
report shall be subject only to one such audit. Infinity shall, within thirty
(30) days after the Parties’ receipt of the audit report, pay MICL the amount of
any overpayment revealed by such audit together with interest calculated in the
manner provided in Section 5.9 unless such amount is carried forward as
described in Section 5.1(a). If the overpayment is equal to or greater than five
percent (5%) of the amount that was otherwise due, MICL shall be entitled to
have Infinity reimburse MICL’s reasonable out-of-pocket costs of such review.
Infinity shall, within thirty (30) days after the Parties’ receipt of the audit
report, pay any such overpayment amount to MICL or notify MICL that it will
set-off any such overpayment against the following year’s Research and
Development Expenses reimbursable by MICL in accordance with Section 5.1. MICL
shall, within thirty (30) days after the Parties’ receipt of the audit report,
pay to Infinity any underpayment revealed by such audit.

Section 5.7 Currency Exchange. All payments to a Party hereunder shall be made
in US Dollars. For the purpose of calculating any sums due under, or otherwise
reimbursable pursuant to, this Agreement (including the calculation of Net Sales
expressed in currencies other than US Dollars), a Party shall convert any amount
expressed in a foreign currency into US Dollar equivalents, calculated using the
applicable currency conversion rate as published in The Wall Street Journal,
Eastern Edition, on the last Business Day of the applicable calendar quarter
(i) with respect to Net Sales, for the calendar quarter in which such sales were
made and (ii) for any other amounts.

Section 5.8 Tax Withholding. Any income or other taxes which a paying Party is
required by Law to pay or withhold on behalf of a receiving Party with respect
to any payments payable to a receiving Party under this Agreement shall be
deducted from the amount of such payments due, and paid or withheld, as
appropriate, by the paying Party on behalf of the receiving Party. Any such tax
required by applicable Law to be paid or withheld shall be an expense of, and
borne solely by, the receiving Party. The paying Party shall furnish the
receiving Party with reasonable evidence of such payment or amount withheld, in
electronic or

 

36



--------------------------------------------------------------------------------

written form, as soon as practicable after such payment is made or such amount
is withheld. The Parties will reasonably cooperate in completing and filing
documents required under the provisions of any applicable tax laws or under any
other applicable Law in connection with the making of any required tax payment
or withholding payment, or in connection with any claim to a refund of or credit
for any such payment.

Section 5.9 Late Payments. Without limiting any other rights or remedies
available to a Party hereunder, if the paying Party does not pay any amount due
on or before the due date, the paying Party shall pay to such Party interest on
any such amounts from and after the date such payments are due under this
Agreement at a rate per annum equal to the then current “prime rate” in effect
published in The Wall Street Journal, Eastern Edition, plus three (3) percentage
points or the maximum applicable legal rate, if less, calculated on the total
number of days payment is delinquent.

ARTICLE VI

CONFIDENTIALITY

Section 6.1 Confidential Information.

(a) In connection with the performance of their respective obligations under
this Agreement, each Party or its Affiliates (the “Disclosing Party”) may
disclose certain confidential information to the other Party or its Affiliates
(the “Recipient”) (such information, “Confidential Information”). During the
Term and for a period of ten (10) years thereafter, the Recipient shall maintain
all Confidential Information of the Disclosing Party in strict confidence and
shall not use such Confidential Information for any purpose, except that the
Recipient may disclose or permit the disclosure of any such Confidential
Information to its directors, officers, employees, consultants, advisors and
Service Providers who are obligated to maintain the confidential nature of such
Confidential Information. In addition, the Recipient may use or disclose
Confidential Information of the Disclosing Party (i) in exercising the
Recipient’s rights and licenses granted hereunder (including exercising these
rights to discuss with Third Parties sublicensing opportunities) or to fulfill
its obligations and/or duties hereunder; provided, that such disclosure is made
to a Person who is obligated to confidentiality and non-use obligations no less
rigorous than those of this Section 6.1 and (ii) subject to Section 6.1(c), in
prosecuting or defending litigation, complying with applicable Law and/or
submitting information to tax or other Governmental Authorities. Confidential
Information includes all Confidential Information (as defined in the Prior
Confidentiality Agreement) disclosed pursuant to the Prior Confidentiality
Agreement.

(b) The obligations of confidentiality and non-use set forth above shall not
apply to the extent that the Recipient can demonstrate that the relevant
Confidential Information of the Disclosing Party: (i) was publicly known prior
to the time of its disclosure under this Agreement; (ii) became publicly known
after the time of its disclosure under this Agreement other than through acts or
omissions of the Recipient, its Affiliates, potential Sublicensees or
Sublicensees in violation of this Agreement; (iii) is or was disclosed to the
Recipient at any time, whether prior to or after the time of its disclosure
under this Agreement, by a Third Party having no fiduciary relationship with the
Disclosing Party and having no obligation of confidentiality

 

37



--------------------------------------------------------------------------------

with respect to such Confidential Information; (iv) is independently developed
by the Recipient without access to such Confidential Information as evidenced by
written records; or (v) was known by Recipient at the time of receipt from
Disclosing Party as documented by Recipient’s records.

(c) In addition, the Recipient may disclose Confidential Information of the
Disclosing Party to the extent necessary to comply with applicable Laws or a
court or administrative order; provided, that the Recipient provides to the
Disclosing Party prior written notice of such disclosure, to the extent
reasonably possible, and that the Recipient takes all reasonable and lawful
actions to obtain confidential treatment for such disclosure and, to the extent
possible, to minimize the extent of such disclosure.

(d) Notwithstanding the obligations in Section 6.1(a), a Party may disclose
Confidential Information of the other Party, if such disclosure:

(i) is made to Governmental Authorities or other Regulatory Authorities in order
to obtain Patent Rights or to gain or maintain approval (A) to conduct clinical
trials with respect to products as provided hereunder or (B) to market products
as provided hereunder, but such disclosure may be only to the extent reasonably
necessary to obtain such Patent Rights or authorizations;

(ii) is made to its Affiliates, Sublicensees, agents, consultants, or other
Third Parties (including Service Providers) for the Development, Manufacture or
Commercialization of products as provided hereunder or under the FUSA Agreement,
or in connection with an assignment of this Agreement or under the FUSA
Agreement, a licensing transaction related to products under this Agreement or
under the FUSA Agreement or a loan, financing or investment or acquisition,
merger, consolidation or similar transaction (or for such Persons to determine
their interest in performing such activities), in each case on the condition
that any Third Parties to whom such disclosures are made agree to be bound by
confidentiality and non-use obligations no less rigorous than those contained in
this Agreement; or

(iii) consists entirely of Confidential Information previously approved by the
Disclosing Party for disclosure by the Recipient.

Section 6.2 Publicity; Attribution; Terms of this Agreement; Non-Use of Names.

(a) Except as required by judicial order or applicable Law or as set forth
below, neither Party shall make any public announcement concerning this
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed. The Party preparing any such
public announcement shall provide the other Party with a draft thereof at least
three (3) Business Days prior to the date on which such Party would like to make
the public announcement. Notwithstanding the foregoing, Infinity may issue a
press release, in the form attached as Schedule C, within one (1) Business Day
after the Effective Date, in connection with any disclosures required by
applicable Law, to announce the execution of this Agreement and describe the
material financial and operational terms of this Agreement. Neither Party shall
use the name, trademark, trade name or logo of the other Party or its employees
in any publicity or news release relating to this Agreement or its subject
matter, without the prior express written permission of the other Party.

 

38



--------------------------------------------------------------------------------

(b) Notwithstanding the terms of this Article VI, either Party shall be
permitted to disclose the existence and terms of this Agreement to the extent
required, in the reasonable opinion of such Party’s legal counsel, to comply
with applicable Laws, including the rules and regulations promulgated by the SEC
or any other Governmental Authority. Notwithstanding the foregoing, before
disclosing this Agreement or any of the terms hereof pursuant to this
Section 6.2(b), the Parties will consult with one another on the terms of this
Agreement for which confidential treatment will be sought in making any such
disclosure. If a Party wishes to disclose this Agreement or any of the terms
hereof in accordance with this Section 6.2(b), such Party agrees, at its own
expense, to seek confidential treatment of the portions of this Agreement or
such terms as may be reasonably requested by the other Party; provided, that the
disclosing Party shall always be entitled to comply with legal requirements,
including the requirements of the SEC.

(c) Either Party may also disclose the existence and terms of this Agreement in
confidence to its attorneys and advisors, and to potential acquirors (and their
respective professional advisors), in connection with a potential merger,
acquisition or reorganization and to existing and potential investors or lenders
of such Party, as a part of their due diligence investigations, or to existing
and potential Sublicensees or to permitted assignees, in each case under an
agreement to keep the terms of this Agreement confidential under terms of
confidentiality and non-use substantially no less rigorous than the terms
contained in this Agreement and to use such information solely for the purpose
permitted pursuant to this Section 6.2(c).

(d) For purposes of clarity, either Party may issue a press release or public
announcement or make such other disclosure if the contents of such press
release, public announcement or disclosure has previously been made public other
than through a breach of this Agreement by the issuing Party or its Affiliates.

ARTICLE VII

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

The provisions of this Article VII are subject to the terms of any Third Party
agreement applicable to the Infinity Patent Rights or MICL Patent Rights
licensed to, as applicable, Infinity or MICL thereunder.

Section 7.1 Ownership of Inventions.

(a) Inventions. All Know-How conceived, reduced to practice or otherwise created
solely by employees, agents and consultants of a Party or its Affiliates in the
course of the Research Program or the other activities under this Agreement
shall be owned exclusively by such Party. All Joint Know-How, and all Patent
Rights claiming such Joint Know-How (“Joint Patent Rights”) shall be owned
jointly by Infinity and MICL on the basis of an undivided interest without a
duty to account to the other Party. Notwithstanding anything to the contrary
herein,

 

39



--------------------------------------------------------------------------------

each Party shall have the right to use such Joint Know-How and Joint Patent
Rights, or sell, license or otherwise transfer such Joint Know-How and Joint
Patent Rights to its Affiliates or any Third Party, without the consent of the
other Party, if such use, sale, license or transfer is subject to the licenses
granted pursuant to this Agreement and is otherwise consistent with this
Agreement. For the sake of clarity, neither Infinity nor MICL may, without the
prior written consent of the other Party, sell, license or otherwise transfer
its rights in the MICL Territory or Infinity Territory, respectively, in any
Joint Know-How or Joint Patent Right covering any Product in which the other
Party retains its Program Rights.

(b) Inventorship. The determination of inventorship shall be made in accordance
with United States patent laws. In the event of a dispute regarding
inventorship, if the Parties are unable to resolve the dispute, the Parties
shall jointly engage mutually acceptable independent patent counsel not
regularly employed by either Party to resolve such dispute. The decision of such
independent patent counsel shall be binding on the Parties with respect to the
issue of inventorship, except to the extent otherwise determined by an
applicable Governmental Authority.

Section 7.2 Prosecution and Maintenance of Patent Rights. Each Party shall have
the sole right to prepare, file, prosecute and maintain all Patent Rights
Controlled by such Party and Infinity shall have the sole right to prepare,
file, prosecute and maintain all Joint Patent Rights. All such costs associated
with the preparation, filing, prosecution and maintenance of Patent Rights
licensed hereunder shall be considered Research and Development Expenses. Each
Party prosecuting such Patent Rights shall provide to the other Party,
sufficiently in advance for such other Party to review and meaningfully comment,
copies of all patent applications and other material submissions to be made to
any patent authorities pertaining to such Patent Rights, and the prosecuting
Party shall give due consideration to such other Party’s comments. The
prosecuting Party shall also promptly provide to such other Party copies of all
office actions and other material correspondence received from any patent
authorities pertaining to such Patent Rights. The prosecuting Party shall also
file all such Patent Rights in any countries for which such other Party has
relevant Commercialization rights hereunder as requested by such other Party. At
any time, the non-prosecuting Party may elect in writing to cease paying patent
expenses with respect to any Patent Right of the prosecuting Party in any
country of such non-prosecuting Party’s territory, whereupon the rights and
licenses granted to such non-prosecuting Party hereunder with respect to such
Patent Right of such prosecuting Party in such country shall terminate and shall
no longer be deemed an “Infinity Patent Right” or “MICL Patent Right”, as
applicable, for purposes of this Agreement.

Section 7.3 Third Party Infringement.

(a) Notice. Each Party shall promptly report in writing to the other Party
during the Term any (i) known or suspected infringement of an Infinity Patent
Right or MICL Patent Right (“Licensed IP Infringement”) Covering a Product,
Opt-Out Product, Assumed Product, Assumed In-Licensed Product or Terminated
In-Licensed Product in the MICL Territory or Infinity Territory, respectively,
including any certification regarding any Infinity Patent Right or MICL Patent
Right Covering such a product that such Party receives pursuant to 21 U.S.C.
§§355(b)(2)(A)(iv) or 21 U.S.C. §§355(j)(2)(A)(vii)(IV) or such similar laws as
may exist in jurisdictions other than the United States (a “Paragraph IV
Notice”) (which Paragraph IV

 

40



--------------------------------------------------------------------------------

Notice shall be provided to the other Party within five (5) Business Days after
receipt thereof), or (ii) known or suspected unauthorized use or
misappropriation of Infinity Know-How or MICL Know-How, of which such Party
becomes aware, and shall provide the other Party with all available evidence
supporting such infringement, suspected infringement, unauthorized use or
misappropriation or suspected unauthorized use or misappropriation.

(b) Infringement Action.

(i) Infinity Patent Rights.

(A) Infinity shall have the initial right, but not the obligation, to initiate a
suit or take other appropriate action that it believes is reasonably required to
protect the Infinity Know-How and Infinity Patent Rights, including the Joint
Know-How and Joint Patent Rights.

(B) To the extent that any Licensed IP Infringement pertains to Infinity Patent
Rights and/or Joint Patent Rights Covering a Product, MICL Assumed Product or
MICL Assumed In-Licensed Product in the applicable MICL Territory:

(1) Infinity shall give MICL advance notice of its intent to file or not file
any such suit or take or not take any such action and the reasons therefor.

(2) If Infinity does not file such suit or take such action within the shorter
of (y) six (6) months after Infinity becomes aware of such Licensed IP
Infringement (or twenty (20) Business Days after Infinity receives the relevant
Paragraph IV Notice) or (z) such shorter period of time to avoid loss of
material enforcement rights or remedies, then, subject to Section 7.5, MICL
shall have the right, but not the obligation, to initiate a suit or take other
appropriate action to protect the Infinity Patent Rights against such Licensed
IP Infringement.

(3) If Infinity initiates a suit or takes such other action pursuant to this
subsection (B), Infinity shall use counsel reasonably acceptable to MICL. MICL
shall bear all costs and expenses incurred by either Party with respect to any
enforcement action pursuant to this subsection (B). When calculating any
royalties due hereunder to Infinity with respect to such product, MICL may
deduct from Net Sales with respect to a calendar quarter all reasonable
out-of-pocket litigation expenses incurred by MICL in the defense of such
Licensed IP Infringement during such calendar quarter; provided, however, that
(y) in no event will a

 

41



--------------------------------------------------------------------------------

deduction under this Section 7.3(b)(i)(B) reduce Net Sales by more than fifty
percent (50%) with respect to such calendar quarter and (z) any deduction that
is not usable pursuant to subclause (y) may be carried forward for use in a
future period.

(ii) MICL Patent Rights.

(A) MICL shall have the initial right, but not the obligation, to initiate a
suit or take other appropriate action that it believes is reasonably required to
protect the MICL Know-How and MICL Patent Rights, excluding the Joint Know-How
and Joint Patent Rights.

(B) To the extent that any Licensed IP Infringement pertains to MICL Patent
Rights Covering a Product, Opt-Out Product, Infinity Assumed Product, Infinity
Assumed In-Licensed Product or Terminated In-Licensed Product in the applicable
Infinity Territory:

(1) MICL shall give Infinity advance notice of its intent to file or not file
any such suit or take or not take any such action and the reasons therefor.

(2) If MICL does not file such suit or take such action within the shorter of
(y) six (6) months after MICL becomes aware of such Licensed IP Infringement (or
twenty (20) Business Days after MICL receives the relevant Paragraph IV Notice)
or (z) such shorter period of time to avoid loss of material enforcement rights
or remedies, then, subject to Section 7.5, Infinity shall have the right, but
not the obligation, to initiate a suit or take other appropriate action to
protect such MICL Patent Rights against such Licensed IP Infringement.

(3) If MICL initiates a suit or takes such other action pursuant to this
subsection (B), MICL shall use counsel reasonably acceptable to Infinity.
Infinity shall bear all costs and expenses incurred by either Party with respect
to any enforcement action pursuant to this subsection (B). When calculating any
royalties due hereunder to MICL with respect to such product, Infinity may
deduct from Net Sales with respect to a calendar quarter all reasonable
out-of-pocket litigation expenses incurred by Infinity in the defense of such
Licensed IP Infringement during such calendar quarter; provided, however, that
(y) in no event will a deduction under this Section 7.3(b)(ii)(B) reduce Net

 

42



--------------------------------------------------------------------------------

Sales by more than fifty percent (50%) with respect to such calendar quarter and
(z) any deduction that is not usable pursuant to subclause (y) may be carried
forward for use in a future period.

(c) Conduct of Action; Costs. Except as expressly provided in Section 7.3(b),
the Party initiating suit shall have the sole and exclusive right to select
counsel for any suit initiated by it under this Section 7.3. If required under
applicable Law in order for such Party to initiate and/or maintain such suit,
the other Party shall join as a party to the suit at the expense of the Party
required to bear the cost of such suit pursuant to this Section 7.3. If
requested by the Party initiating suit, the other Party shall provide reasonable
assistance to the Party initiating suit in connection therewith at no charge to
such other Party and the Party initiating suit shall, except as expressly
provided in Section 7.3(b), reimburse such other Party’s reasonable
out-of-pocket expenses incurred in rendering such assistance. Except as
expressly provided in Section 7.3(b), the Party initiating suit shall assume and
pay all of its own out-of-pocket costs incurred in connection with any
litigation or proceedings described in this Section 7.3, including the fees and
expenses of the counsel selected by it. The other Party shall have the right to
participate and be represented in any suit described in Section 7.3(b)(i)(B) or
7.3(b)(ii)(B) by its own counsel at its own expense. The Party initiating suit
as provided in Section 7.3(b)(i)(B) or 7.3(b)(ii)(B) shall (i) keep the other
Party promptly informed, (ii) from time to time consult with the other Party
regarding the status of any such suit or action, (iii) provide the other Party
with copies of all material documents (e.g., complaints, answers, counterclaims,
material motions, orders of the court, memoranda of law and legal briefs,
interrogatory responses, depositions, material pre-trial filings, expert
reports, affidavits filed in court, transcripts of hearings and trial testimony,
trial exhibits and notices of appeal) filed in, or otherwise relating to, such
suit or action, and (iv) cannot, without such other Party’s consent, settle such
suit in any manner which would (A) have an adverse effect on such other Party’s
Patent Rights or such other Party’s Program Rights hereunder or (B) be an
admission of liability on behalf of such other Party (provided, however, that
the Party initiating such suit may settle such suit without such consent if such
settlement involves only the receipt of money from, or the payment of money to,
such Third Party and the Party initiating such suit makes all such payments to
such Third Party).

(d) Recoveries. To the extent that any such suit or action pertains to any
Royalty-Bearing Product, any recovery obtained as a result of any proceeding
described in this Section 7.3 or from any counterclaim or similar claim asserted
in a proceeding described in Section 7.4, by settlement or otherwise, shall be
applied in the following order of priority:

(i) first, the Party initiating the suit or action shall be reimbursed for all
costs in connection with such proceeding paid by such Party;

(ii) second, the other Party shall be reimbursed for all costs in connection
with such proceeding paid by the other Party; and

(iii) third, any remainder shall be paid to the Party with the Commercialization
rights under this Agreement with respect to such Royalty Bearing Product in the
relevant country, and shall be considered Net Sales subject to the payment of
the relevant royalty to the other Party pursuant to Sections 2.7(b)(ii), 5.2 or
5.3.

 

43



--------------------------------------------------------------------------------

Section 7.4 Claimed Infringement. In the event that a Third Party at any time
provides written notice of a claim to, or brings an action, suit or proceeding
against, a Party, or any of its Affiliates or Sublicensees, claiming
infringement of such Third Party’s Patent Rights or unauthorized use or
misappropriation of such Third Party’s Know-How, based upon an assertion or
claim arising out of the research, Development, Manufacture, Commercialization
or other use of a Product, Opt-Out Product, Terminated In-Licensed Product,
Assumed Product or Assumed In-Licensed Product by such Party (a “Third Party
Infringement Claim”), such Party shall promptly notify the other Party of the
claim or the commencement of such action, suit or proceeding, enclosing a copy
of the claim and/or all papers served. Subject to Section 7.5, the Party or its
Affiliate or Sublicensee against which such Third Party Infringement Claim is
brought shall have the sole right, but not the obligation, to defend such Third
Party Infringement Claim. When calculating any royalties due hereunder to the
other Party, the sued Party may deduct from Net Sales with respect to a calendar
quarter (a) all reasonable out-of-pocket litigation expenses incurred by such
Party, its Affiliate or Sublicensee in the defense of such Third Party
Infringement Claim during such calendar quarter, and (b) any amounts paid by the
sued Party or its Affiliates in settlement or as damages with respect to such
Third Party Infringement Claim with respect to past infringement (and any
settlement shall reflect a reasonable allocation of payments for past
infringement and royalties on future sales in proportion to the past infringing
sales and the anticipated future sales); provided, however, that (1) the sued
Party shall not settle a claim for non-monetary consideration unless (A) the
sued Party solely bears the cost of such settlement or (B) the Parties agree to
the allocation of the fair market value of such consideration against Net Sales,
(2) in no event will a deduction under this Section 7.4 reduce Net Sales by more
than fifty percent (50%) with respect to such calendar quarter and (3) any
deduction that is not usable pursuant to subclause (2) may be carried forward
for use in a future period.

Section 7.5 Patent Invalidity Claim. If a Third Party at any time asserts a
claim that any Infinity Patent Right or MICL Patent Right Covering a Product,
Opt-Out Product, Assumed Product, Assumed In-Licensed Product or Terminated
In-Licensed Product is invalid or otherwise unenforceable (an “Invalidity
Claim”), whether as a defense in an infringement action brought by Infinity or
MICL pursuant to Section 7.3, in a declaratory judgment action or in a Third
Party Infringement Claim brought against Infinity or MICL, the Party Controlling
such Patent Right (or Infinity with respect to any Joint Patent Right) shall
have the first right, but not the obligation, to defend such Invalidity Claim
and the other Party shall cooperate with the Party Controlling such Patent Right
in preparing and formulating a response to such Invalidity Claim. If Infinity
does not defend an Invalidity Claim brought against an Infinity Patent Right in
the MICL Territory or MICL does not defend an Invalidity Claim brought against a
MICL Patent Right in the Infinity Territory, the other Party may defend such
Invalidity Claim and the coordination provisions of Section 7.3(c) shall apply
to such Invalidity Claim, mutatis mutandis as they apply to Licensed IP
Infringement suits. Neither Party shall, without the consent of the other Party,
settle or compromise any Invalidity Claim in any manner which would (a) have an
adverse effect on such other Party’s Patent Rights or such other Party’s Program
Rights hereunder or (b) be an admission of liability on behalf of such other
Party (provided, however, that the Party initiating such suit may settle such
suit without such consent if such settlement involves only the receipt of money
from, or the payment of money to, such Third Party and the Party initiating such
suit makes all such payments to such Third Party). The Party defending such
Invalidity Claim shall bear all expenses with respect thereto and such Party’s
counsel shall

 

44



--------------------------------------------------------------------------------

act as the ministerial liaison with the court, except (i) to the extent such
Invalidity Claim is raised as a defense in an infringement action brought by
Infinity or MICL pursuant to Section 7.3, in which case the expense provisions
of Section 7.3 shall apply and the counsel to such Party shall act as the
ministerial liaison with the court, and (ii) to the extent such Invalidity Claim
is raised in a Third Party Infringement Claim brought against MICL, in which
case MICL shall bear all expenses with respect thereto and shall act as the
ministerial liaison with the court.

Section 7.6 Patent Term Extensions. The Party with the right to Commercialize a
Royalty Bearing Product Covered by a Patent Right in a particular country
hereunder shall have the sole authority to obtain patent term extensions for
such Patent Rights; provided, however, that such Party shall reasonably consider
any input from the other Party with respect to such Patent Rights in those
countries in which such other Party Controls such Patent Rights.

Section 7.7 Patent Marking. Each Party agrees to comply with all applicable
patent marking statutes in any country in which Products Covered by Patent
Rights of the other Party are sold by a Party, its Affiliates and/or
Sublicensees.

Section 7.8 Trademark Infringement. In the event that either Party becomes aware
of any infringement of any Product Trademark (including any domain name) by a
Third Party, such Party shall promptly notify the other Party and the Parties
shall consult with each other in good faith with respect thereto; provided,
however, that the Party owning such Product Trademark shall have the ultimate
determination as to how to proceed with respect to such infringement, including
by the institution of infringement proceedings against such Third Party. If a
Party brings any suit, action or proceeding pursuant to this Section 7.8, the
other Party agrees to be joined as party plaintiff if necessary to prosecute the
suit, action or proceeding and to give the owning Party reasonable authority to
file and prosecute the suit, action or proceeding. The non-owning Party will
provide reasonable assistance to the owning Party, including by providing access
to relevant documents and other evidence and making its employees available.
Infinity shall bear forty percent (40%) and MICL shall bear sixty percent
(60%) of the costs of any such action. MICL and its Affiliates shall bear one
hundred percent (100%) of the costs of protecting any product name or trademark
(including any domain name) for the FAAH Product in the MICL Territory.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES; COVENANTS

Section 8.1 Organization. Infinity represents and warrants to MICL that it is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. MICL represents and warrants to Infinity that it is a
corporation duly organized, validly existing and in good standing under the laws
of Bermuda.

Section 8.2 Authority. Infinity and MICL each represents and warrants to the
other Party that it has full corporate right, power and authority to enter into
this Agreement and to perform its obligations under this Agreement as of the
Effective Date.

 

45



--------------------------------------------------------------------------------

Section 8.3 Consents. Infinity and MICL each represents and warrants to the
other Party that all necessary consents, approvals and authorizations of all
Governmental Authorities and other Persons required to be obtained by it as of
the Effective Date in connection with the execution, delivery and performance of
this Agreement have been obtained, except where the failure to obtain any of the
foregoing would not have a material adverse impact on the ability of such Party
to meet its obligations hereunder.

Section 8.4 No Conflict. Infinity and MICL each represents and warrants to the
other Party that the execution and delivery of this Agreement, the performance
of such Party’s obligations in the conduct of the Research Program and the
licenses and sublicenses to be granted pursuant to this Agreement (a) do not and
will not conflict with or violate any requirement of applicable Law existing as
of the Effective Date, (b) do not and will not conflict with or violate the
certificate of incorporation, by-laws or other organizational documents of such
Party, and (c) do not and will not conflict with, violate, breach or constitute
a default under any contractual obligations of such Party or any of its
Affiliates existing as of the Effective Date.

Section 8.5 Intellectual Property. Infinity hereby represents and warrants the
following to MICL as of the Effective Date; provided, however, that all
references in this Section 8.5 to Infinity Patent Rights and Infinity Know-How
are only to Infinity Patent Rights and Infinity Know-How claiming or directed to
the Development, Manufacture or Commercialization of an Alliance Product:

(a) The Infinity Patent Rights and Infinity Know-How existing as of the
Effective Date are owned by Infinity free from any Liens (other than Permitted
Liens) (as each of such terms is defined in the Securities Purchase Agreement).
To Infinity’s knowledge, Infinity has taken no action before the United States
Patent and Trademark Office, or any counterpart thereof outside the United
States, which would render any of the Infinity Patent Rights unenforceable;

(b) Except (i) as set forth on the Disclosure Schedule to the Securities
Purchase Agreement, (ii) rights granted to Service Providers and (iii) rights
granted pursuant to material transfer and similar agreements entered into in the
ordinary course of business, Infinity has not granted any rights with respect to
the Infinity Patent Rights, the Infinity Know-How or the Products to any Person
or entity other than MICL pursuant to this Agreement or Purdue pursuant to the
FUSA Agreement;

(c) Infinity has received no written notice of any claims or investigations
pending or threatened against Infinity or any of its Affiliates, at law or in
equity, or before any Governmental Authority, relating to the matters
contemplated under this Agreement that would materially adversely affect
Infinity’s ability to perform its obligations hereunder;

(d) To the knowledge of Infinity, Infinity has not received written notice that
the exercise of MICL’s rights granted under this Agreement infringes any Third
Party intellectual property rights;

(e) All material renewal and maintenance fees due to Governmental Authorities as
of the Effective Date with respect to the prosecution and maintenance of the
Infinity Patent Rights within the applicable territory of the world have been
paid, except as would not have a material adverse effect on MICL’s rights
hereunder;

 

46



--------------------------------------------------------------------------------

(f) Except for the JHU Agreement and agreements relating to software or other
research tools entered in the ordinary course of business, neither Infinity, any
of Infinity’s Affiliates nor, to Infinity’s knowledge, any other Person, is a
party to any agreement with a Third Party that would limit or restrict the use
of the Infinity Know-How or Infinity Patent Rights under this Agreement, or
require any payments for their use;

(g) Neither Infinity nor any of its Affiliates are a party to any
non-competition agreements related to any Alliance Product;

(h) Neither Infinity nor any of its Affiliates has received any written notice
of any unauthorized use, infringement, misappropriation, or dilution by any
Person, including any current or former employee or consultant of Infinity or
its Affiliates, of any Product or of any of the Infinity Know-How or Infinity
Patent Rights, except as would not have a material adverse effect on the
business of Infinity and its Affiliates taken as a whole;

(i) To Infinity’s knowledge, none of the Infinity Know-How or Infinity Patent
Rights is the subject of any pending or threatened legal or administrative
action, and neither Infinity nor any of its Affiliates has received any written
notice of any interference, reissue, reexamination, opposition or cancellation
proceeding, nor to Infinity’s knowledge has any such action or proceeding been
brought or threatened during the past six (6) years, in each case, which has
been resolved in a manner that impairs any of Infinity’s rights in and to any
such Infinity Know-How or Infinity Patent Rights or to any Alliance Product;

(j) To Infinity’s knowledge, inventorship on each patent and patent application
within the Infinity Patent Rights has been properly determined and, except for
Infinity Patent Rights in-licensed pursuant to the JHU Agreement and for
provisional patent applications, all inventors of said Infinity Patent Rights
have properly assigned their full right, title and interest to Infinity or its
Affiliates;

(k) Infinity has provided or made available, when requested by MICL to conduct
its due diligence review, copies of all material, non-public and non-privileged
information in Infinity’s Control, including copies of all books, records and
data, in each case, with respect to the Infinity Know-How, Infinity Patent
Rights and Alliance Products;

(l) In accordance with 37 C.F.R. 1.56, 1.97 and 1.98, Infinity has submitted to
the U.S. Patent and Trademark Office all information of which it is aware that
it reasonably believes to be material to patentability of the subject matter of
each Infinity Patent Right;

(m) All applicable official fees, maintenance fees and annuities for the
Infinity Patent Rights have been paid through the date hereof, except where the
failure to so pay would not materially impair any of Infinity’s rights in and to
any such Infinity Know-How or Infinity Patent Rights. To Infinity’s knowledge,
all of the Infinity Patent Rights are currently materially in compliance with
formal legal requirements (including payment of any necessary fees). To
Infinity’s knowledge, all issued patents within the Infinity Patent Rights, and
each and every claim set forth therein, are in full force and effect and are
valid and enforceable; and

 

47



--------------------------------------------------------------------------------

(n) All current and former employees and paid consultants (in the case of
academic consultants, those acting outside the scope of their academic
affiliation) of Infinity and its Affiliates who are or have been substantively
involved in the conception, design, review, evaluation, reduction to practice,
or development of Infinity Know-How and Infinity Patent Rights or any Product
have executed written contracts or are otherwise obligated to protect the
confidential status and value thereof and to vest in Infinity exclusive
ownership of the Infinity Know-How, Infinity Patent Rights and the Products.

Section 8.6 Enforceability; Rights. Infinity and MICL each represents and
warrants to the other Party that this Agreement is a legal and valid obligation
binding upon it and is enforceable in accordance with its terms, subject as to
enforcement of remedies to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting generally the enforcement of creditors’
rights and subject to a court’s discretionary authority with respect to the
granting of a decree ordering specific performance or other equitable remedies.
Infinity and MICL each further represents and warrants to the other Party that
neither the representing Party nor any of its Affiliates is a party to or
otherwise bound by any oral or written contract or agreement that will result in
any other Person obtaining any interest in, or that would give to any other
Person any right to assert any claim in or with respect to, any of the
representing Party’s rights under this Agreement.

Section 8.7 Compliance with Law. Each Party shall, and shall ensure that its
Affiliates and Sublicensees shall, comply with all relevant Laws in exercising
their rights and fulfilling their obligations under this Agreement.

Section 8.8 Product/Project List. Set forth on Schedule B are all of the
Alliance Products and Discovery Projects being Developed by Infinity as of the
Effective Date.

Section 8.9 Regulatory Matters. Infinity hereby represents and warrants the
following to MICL as of the Effective Date:

(a) Infinity has provided or made available, when requested by MICL to conduct
its due diligence review, any and all documents and communications in its
possession from and to the FDA or any other Governmental Authority, or prepared
by the FDA or any other Governmental Authority, related to any Alliance Product,
that may bear on compliance with the requirements of the FDA or any other
Governmental Authority, including any notice of inspection, inspection report,
warning letter, deficiency letter, or similar communication;

(b) Neither Infinity nor any of its Affiliates has received, with respect to any
Alliance Product, any oral or written communication (including any warning
letter, untitled letter, or similar notices) from the FDA and, to Infinity’s
knowledge, there is no action pending or threatened (including any prosecution,
injunction, seizure, civil fine, suspension or recall), in each case alleging
that with respect to any Alliance Product, Infinity or any of its Affiliates is
not currently materially in compliance with any and all applicable Laws
implemented by the FDA. Neither Infinity nor any of its Affiliates has received
any written notice from any Governmental Authority claiming that the research,
development, manufacture, use, offer for sale, sale, or import of any Alliance
Product is not in material compliance with all applicable Laws and permits,
except where the failure to so comply would not have a material adverse effect
on the business of Infinity and its Affiliates taken as a whole;

 

48



--------------------------------------------------------------------------------

(c) To Infinity’s knowledge, none of Infinity, any of its Affiliates or any of
their respective officers, employees or agents has made, with respect to any
Alliance Product, an untrue statement of a material fact to the FDA or other
Governmental Authority or failed to disclose a material fact required to be
disclosed to the FDA or other Governmental Authority;

(d) There are no pending, abandoned, withdrawn, or rejected INDs or NDAs for any
Alliance Product;

(e) Neither Infinity nor any of its Affiliates has Commercialized any
pharmaceutical product anywhere in the world;

(f) To Infinity’s knowledge, all testing and research of Alliance Products by or
on behalf of Infinity and its Affiliates has been conducted in compliance with
GMP, GCP and GLP applicable and required at the time such activity was
performed; and

(g) There is no material matter which has not been disclosed by Infinity to MICL
concerning the safety or efficacy of any Alliance Product Interacting with the
Hedgehog Pathway.

Section 8.10 Debarment. Except as disclosed to the other Party, each Party
represents and warrants to such other Party, as of the Effective Date, that none
of the representing Party, its Affiliates, or any employee of the representing
Party or its Affiliates, in each case who is likely to perform Development
activities under this Agreement or in support of the Regulatory Approvals, have
ever been:

(a) debarred, or proposed to be debarred under Section 306(a) or 306(b) of the
United States Federal Food, Drug and Cosmetic Act, as amended from time to time,
and the rules, regulations and guidelines promulgated thereunder, or under 42
U.S.C. Section 1320-7;

(b) sanctioned by, suspended, debarred, excluded or otherwise ineligible to
participate in any federal or state health care program, including Medicare and
Medicaid or in any federal procurement or non-procurement programs; or

(c) charged with or convicted of any felony or misdemeanor under 42 U.S.C.
Section 1320a-7(a) or 42 U.S.C. Section 1320a-7(b)(1)-(3), or otherwise proposed
for exclusion.

Each Party will immediately inform the other Party, but in no event later than
five (5) Business Days, if such Party becomes aware that such Party, any of its
Affiliates, or any employee of such Party or any of its Affiliates, in each case
performing Development activities under this Agreement or in support of the
Regulatory Approvals, is not in compliance with any of the representations set
forth in clauses (a) through (c) on or after the Effective Date.

Section 8.11 Additional Infinity Representations and Warranties. Infinity hereby
represents and warrants the following to MICL as of the Effective Date:

(a) Neither AstraZeneca plc nor any of its Affiliates has any rights to the
Hedgehog Project conducted by Infinity;

 

49



--------------------------------------------------------------------------------

(b) Infinity has not received written notice from any Third Party that the
conduct of Infinity’s business infringes or misappropriates the intellectual
property rights owned by any Third Party, except as would not have a material
adverse effect on MICL’s rights hereunder;

(c) The Option Agreement dated November 9, 2007 between Infinity and AstraZeneca
UK Limited (the “AZ Option Agreement”) is in full force and effect; and

(d) Infinity is in material compliance with all its obligations under each
collaboration and license agreement to which it is a party, and Infinity has not
received written notice from any other party to any such agreement that Infinity
is in breach of its obligations under such agreement.

Section 8.12 Key Executives.

(a) Infinity represents and warrants to MICL that, as of the Effective Date,
each of the Key Executives has signed Infinity’s standard invention assignment,
non-competition and non-solicitation agreement, in substantially the form
provided to MICL or its Affiliate.

(b) Infinity shall (i) use Commercially Reasonable Efforts to retain the
services of each of the Key Executives during the Research Program Term;
provided, however, that Infinity may terminate such services for cause or for
any reason beyond the control of Infinity, including such Key Executive’s death,
disability, illness or voluntary resignation; (ii) use Commercially Reasonable
Efforts to allocate adequate time of the Key Executives to work on the Research
Program; and (iii) in determining the incentive compensation for each of the Key
Executives, take into consideration, in addition to other factors Infinity deems
relevant, the success of the Research Program and such Key Executive’s role in
such success.

(c) Infinity shall notify MICL promptly if it has knowledge or becomes aware
that any Key Executive plans to resign or otherwise will not be retained by
Infinity, whether due to the decision of Infinity or such Key Executive, or if
Infinity is in active consideration of termination of such Key Executive.

Section 8.13 Additional MICL Representations and Warranties. MICL hereby
represents and warrants to Infinity that, as of the Effective Date, the Lenders
and MMCO are Affiliates of MICL.

Section 8.14 No Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN OR IN
THE SECURITIES PURCHASE AGREEMENT, LINE OF CREDIT AGREEMENT OR SAFETY AGREEMENT,
THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATIONS OR WARRANTIES AS TO
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT.

 

50



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION, LIMITATION ON LIABILITY AND INSURANCE

Section 9.1 Indemnification.

(a) MICL. MICL shall indemnify and hold harmless Infinity and its Affiliates and
their respective directors, officers, employees and agents (the “Infinity
Indemnified Parties”) from and against any losses, costs, damages, fees or
expenses (“Losses”) arising out of (i) any Third Party claims resulting from the
breach by MICL of any of its representations, warranties, covenants or
obligations pursuant to this Agreement or the Safety Agreement, (ii) any Third
Party claims resulting from any negligent act or omission or willful misconduct
of any MICL Indemnified Party or any Sublicensee or Service Provider of MICL, in
performing MICL’s obligations or exercising MICL’s rights under this Agreement
or the Safety Agreement, or (iii) except to the extent set forth in the Supply
Agreement, any Third Party claim of personal injury or other product liability
resulting from Royalty Bearing Products, In-Licensed Products or MICL Assumed
In-Licensed Products Commercialized by MICL or its Affiliates or Sublicensees.
Notwithstanding the foregoing, MICL shall not be responsible for the
indemnification of any Infinity Indemnified Party to the extent that the Losses
of such Infinity Indemnified Party were caused by: (A) the negligence or willful
misconduct of such Infinity Indemnified Party, or (B) any breach by Infinity of
its representations, warranties, covenants or obligations pursuant to this
Agreement or the Safety Agreement.

(b) Infinity. Infinity shall indemnify and hold harmless MICL and its Affiliates
and their respective directors, officers, employees and agents (the “MICL
Indemnified Parties”) harmless from and against any Losses arising out of
(i) any Third Party claims resulting from the breach by Infinity of any of its
representations, warranties, covenants or obligations pursuant to this Agreement
or the Safety Agreement, (ii) any Third Party claims resulting from any
negligent act or omission or willful misconduct of any Infinity Indemnified
Parties or any Sublicensee or Service Provider of Infinity, in performing
Infinity’s obligations or exercising Infinity’s rights under this Agreement or
the Safety Agreement, or (iii) except to the extent set forth in the Supply
Agreement, any Third Party claim of personal injury or other product liability
resulting from Royalty Bearing Products, In-Licensed Products, Infinity Assumed
In-Licensed Products, Opt-Out Products or Terminated In-Licensed Products
Commercialized by Infinity or its Affiliates or Sublicensees. Notwithstanding
the foregoing, Infinity shall not be responsible for the indemnification of any
MICL Indemnified Party: (A) to the extent that the Losses of such MICL
Indemnified Party were caused by the negligence or willful misconduct of such
MICL Indemnified Party, or (B) to the extent that the Losses of such MICL
Indemnified Party were caused by any breach by MICL of its representations,
warranties, covenants or obligations pursuant to this Agreement or the Safety
Agreement.

(c) Procedure. A Person entitled to indemnification under this Section 9.1 (an
“Indemnified Party”) shall give prompt written notification to the Party from
whom indemnification is sought (the “Indemnifying Party”) of the commencement of
any action, suit or proceeding relating to a Third Party claim for which
indemnification may be sought or, if earlier, upon the assertion of any such
claim by a Third Party (it being understood and agreed, however, that the
failure by an Indemnified Party to give notice of a Third Party claim as
provided in this

 

51



--------------------------------------------------------------------------------

subsection shall not relieve the Indemnifying Party of its indemnification
obligation under this Agreement except and only to the extent that such
Indemnifying Party is actually prejudiced as a result of such failure to give
notice). Within thirty (30) days after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such action, suit, proceeding or claim with
counsel reasonably satisfactory to the Indemnified Party. If the Indemnifying
Party does not assume control of such defense, the Indemnified Party shall
control such defense. The Party not controlling such defense may participate
therein at its own expense; provided that if the Indemnifying Party assumes
control of such defense and the Indemnified Party reasonably concludes, based on
advice from counsel, that the Indemnifying Party and the Indemnified Party have
conflicting interests with respect to such action, suit, proceeding or claim,
the Indemnifying Party shall be responsible for the reasonable fees and expenses
of counsel to the Indemnified Party solely in connection therewith; provided
further, however, that in no event shall the Indemnifying Party be responsible
for the fees and expenses of more than one counsel in any one jurisdiction for
all Indemnified Parties. The Party controlling such defense shall keep the other
Party advised of the status of such action, suit, proceeding or claim and the
defense thereof and shall consider recommendations made by the other Party with
respect thereto. The Indemnified Party shall not agree to any settlement of such
action, suit, proceeding or claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. The
Indemnifying Party shall not agree to any settlement of such action, suit,
proceeding or claim or consent to any judgment in respect thereof that does not
include a complete and unconditional release of the Indemnified Party from all
liability with respect thereto or that imposes any liability or obligation on
the Indemnified Party without the prior written consent of the Indemnified
Party.

(d) Allocation. In the event a claim is based partially on an indemnified claim
and partially on a non-indemnified claim or based partially on a claim
indemnified by one Party and partially on a claim indemnified by the other
Party, any payments in connection with such claims shall be apportioned between
the Parties in accordance with the degree of cause attributable to each Party.

(e) Nothing in this Article IX will act to negate any obligation under common
law of either Party to mitigate damages with respect to any Third Party claim
for which such Party is seeking indemnification from the other Party hereunder.

Section 9.2 Limitation on Liability. EXCEPT WITH RESPECT TO A BREACH OF ARTICLE
VI AND EXCEPT FOR THE PARTIES’ INDEMNIFICATION OBLIGATIONS UNDER SECTION 9.1,
UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, EXEMPLARY, MULTIPLE OR PUNITIVE DAMAGES, COSTS OR
EXPENSES (INCLUDING LOST PROFITS, LOST REVENUES AND/OR LOST SAVINGS), ARISING
OUT OF THIS AGREEMENT OR THE SAFETY AGREEMENT OR RELATING TO ANY BREACH OF THIS
AGREEMENT OR THE SAFETY AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, COSTS OR EXPENSES.

Section 9.3 Insurance. Each Party shall use reasonable efforts to maintain
insurance, including product liability insurance, with respect to its activities
hereunder, in an amount and

 

52



--------------------------------------------------------------------------------

coverage reasonably appropriate for a company comparable to such Party. Either
Party may satisfy its obligations under this Section 9.3 through self-insurance
to the same extent. The foregoing coverage shall continue during the Term and
for a period of six (6) years thereafter.

ARTICLE X

TERM AND TERMINATION

Section 10.1 Term. This Agreement shall become effective as of the Effective
Date and, unless terminated in the manner set forth in this Article X, shall
remain in full force and effect until the Parties have no further obligations to
each other hereunder (the “Term”).

Section 10.2 Termination.

(a) Termination For Material Breach.

(i) Subject to Section 10.2(a)(ii), either Party may, without prejudice to any
other remedies available to it at law or in equity, terminate this Agreement in
the event that the other Party (the “Breaching Party”) shall have materially
breached or defaulted in the performance of any of its obligations under this
Agreement. The Breaching Party shall have sixty (60) days (thirty (30) days in
the event of non-payment) after written notice thereof was provided to the
Breaching Party by the non-Breaching Party to remedy such default. Any such
termination shall become effective at the end of such sixty (60)-day period
(thirty (30)-day period for non-payment) unless the Breaching Party has cured
any such breach or default prior to the expiration of such sixty (60)-day period
(thirty (30)-day period for non-payment).

(ii) In the event a Party gives notice to the Breaching Party pursuant to
Section 10.2(a)(i) as a result of a material breach (or alleged material breach)
by the Breaching Party and, on or before the end of the cure period therefor set
forth above, either Party has requested an arbitration pursuant to Section 11.2
in which the Breaching Party is in good faith disputing such basis for
termination pursuant to Section 10.2(a)(i), then this Agreement shall not
terminate unless and until such arbitrators issue a final ruling or award
upholding such basis for termination (or unless and until the Breaching Party is
no longer disputing such basis in good faith, if earlier).

(b) Termination for Breach of the Line of Credit Agreement. Infinity may,
without prejudice to any other remedies available to it at law or in equity,
terminate this Agreement in the event of a breach by either Lender of its
obligation to make all or any portion of a Line of Credit Loan (as defined in
the Line of Credit Agreement) to Infinity in accordance with Section 2.1(a) of
the Line of Credit Agreement, as the same may be amended and in effect from time
to time.

(c) Termination Upon Change of Control of Infinity. If for any reason a Change
in Control occurs, then (i) Infinity shall notify MICL in writing of such event,
which notice shall be given no later than the earlier of (A) the public
announcement that such Change of Control has occurred or (B) the consummation of
such Change of Control (or, if such Change of Control is intended to be
consummated in multiple stages, upon the consummation of the first

 

53



--------------------------------------------------------------------------------

such stage) and (ii) MICL may elect to terminate this Agreement with immediate
effect by giving written notice to Infinity, which notice shall be given no
later than ninety (90) days after MICL’s receipt of the notice from Infinity
pursuant to subclause (i) of this Section 10.2(c).

(d) Termination For Bankruptcy. This Agreement may be terminated, prior to the
expiration of the Term, immediately by either Party upon written notice to the
other Party in the event that such other Party (a) applies for, consents to,
becomes the subject of the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its property, (b) makes a general assignment for the benefit of its
creditors, (c) commences a voluntary case under the U.S. Bankruptcy Code or any
counterpart thereof outside the United States, or (d) becomes the subject of an
involuntary case under the U.S. Bankruptcy Code or similar insolvency
proceeding, which case or proceeding has not been dismissed or otherwise stayed
within ninety (90) days.

Section 10.3 Effect of Termination.

(a) Termination By Infinity Under Section 10.2(a), (b) or (d) or by MICL under
Section 10.2(c). Without limiting any other legal or equitable remedies that a
Party may have, if this Agreement is terminated by Infinity in accordance with
Section 10.2(a), (b) or (d), then the following provisions shall apply:

(i) All rights and licenses granted to MICL hereunder shall immediately
terminate and be of no further force and effect;

(ii) the covenant not to sue granted to Infinity pursuant to Section 4.3 shall
remain in effect;

(iii) the license granted to Infinity pursuant to Section 4.4 shall remain in
effect and automatically be expanded to include the Commercialization of
Products, Assumed Products, Assumed In-Licensed Products, Opt-Out Products and
Terminated In-Licensed Products anywhere in the world;

(iv) the royalty obligations of Infinity under Sections 2.7(b)(ii) and 5.3 shall
remain in effect, but shall be reduced by fifty percent (50%);

(v) MICL shall have no further obligation to provide Research and Development
Funding pursuant to Section 5.1;

(vi) MICL shall assign to Infinity all Product Trademarks, and all domain names
incorporating any Product Trademark or any variation or part of any such Product
Trademark as its URL address or any part of such address; and

(vii) MICL shall transfer or assign to Infinity all Regulatory Approvals and
regulatory documentation and other technical and other information or materials
in MICL’s or its Affiliates’ Control that are necessary or useful for the
Development, Manufacture and Commercialization of Products, Assumed Products,
Assumed In-Licensed Products, Opt-Out Products and Terminated In-Licensed
Products.

 

54



--------------------------------------------------------------------------------

(b) Termination by MICL Under Section 10.2(a) and (d). Without limiting any
other legal or equitable remedies that MICL may have, if MICL terminates this
Agreement in accordance with Section 10.2(a) or (d), then the following
provisions shall apply:

(i) all licenses granted by Infinity to MICL under Section 4.1 hereunder shall
remain in effect;

(ii) all rights and licenses granted by MICL to Infinity under Sections 4.3 and
4.4 shall immediately terminate and be of no further force and effect; provided,
however, that the provisions of Section 4.3 shall remain in effect solely with
respect to activities that occurred prior to such termination;

(iii) MICL shall have no further obligation to provide Research and Development
Funding pursuant to Section 5.1; and

(iv) the royalty obligations of MICL under Sections 2.7(b)(ii) and 5.2 shall
remain in effect, but shall be reduced by fifty percent (50%).

(c) Termination by MICL Under Section 10.2(c). Without limiting any other legal
or equitable remedies that MICL may have, if MICL terminates this Agreement in
accordance with Section 10.2(c), then the following provisions shall apply:

(i) all licenses granted by Infinity to MICL under Section 4.1 shall immediately
terminate and be of no further force and effect; provided, however, that the
provisions of Section 4.1 shall remain in effect solely with respect to Products
being Commercialized in the MICL Territory as of the effective date of such
termination (a “Retained MICL Product”);

(ii) the covenant not to sue granted to Infinity pursuant to Section 4.3 shall
remain in effect;

(iii) the license granted to Infinity pursuant to Section 4.4 shall remain in
effect and automatically be expanded to include the Commercialization of
Products, Assumed Products, Assumed In-Licensed Products, Opt-Out Products and
Terminated In-Licensed Products anywhere in the world, other than Retained MICL
Products;

(iv) MICL shall have no further obligation to provide Research and Development
Funding pursuant to Section 5.1;

(v) the royalty obligations of MICL under Sections 2.7(b)(ii) and 5.2 shall
remain in effect with respect to Retained MICL Products;

(vi) as of the effective date of such termination, all other Alliance Products
for which the Transition Date has not occurred as of such effective date of
termination will become Opt-Out Products; provided, however, the royalty
obligations of Infinity under Sections 2.7(b)(ii) and 5.3 shall apply with
respect to such Opt-Out Products;

 

55



--------------------------------------------------------------------------------

(vii) as of the effective date of such termination, to the extent such effective
date occurs after the Transition Date for a Product that is not a Retained MICL
Product, MICL shall be deemed to have terminated its Program Rights with respect
to such Product and such Product shall be deemed to be an Infinity Assumed
Product; provided, however, (A) Infinity shall be obligated to pay to MICL a
five percent (5%) royalty on the worldwide Net Sales of such Product pursuant to
Section 2.7(b)(ii), (B) MICL shall have no further obligations to provide
Research and Development Funding in respect of such Product, and (C) the
provisions of Section 2.7(b)(iv) shall apply;

(viii) except with respect to Retained MICL Products, MICL shall assign to
Infinity all Product Trademarks, and all domain names incorporating any Product
Trademark or any variation or part of any such Product Trademark as its URL
address or any part of such address;

(ix) except with respect to Retained MICL Products, MICL shall transfer or
assign to Infinity all Regulatory Approvals and regulatory documentation and
other technical and other information or materials in MICL’s or its Affiliates’
Control that are necessary or useful for the Development, Manufacture and
Commercialization of Products, Assumed Products, Assumed In-Licensed Products,
Opt-Out Products and Terminated In-Licensed Products; and

(x) the Supply Agreement with respect to Products being Commercialized by MICL
shall remain in full force and effect.

Section 10.4 No Liability. Without limiting either Party’s right to damages for
any breach of this Agreement, neither Infinity nor MICL will incur any liability
to the other by reason of the termination of this Agreement as provided herein,
whether for loss of goodwill, anticipated profits or otherwise, and Infinity and
MICL will accept all rights granted and all obligations assumed hereunder,
including those in connection with such termination in full satisfaction of any
claim resulting from such termination.

Section 10.5 Survival. Termination or relinquishment of this Agreement for any
reason will be without prejudice to any rights that will have accrued to the
benefit of either Party prior to such termination or relinquishment, and such
termination or relinquishment will not relieve either Party from obligations
which are (a) expressly stated to survive termination of this Agreement, (b) set
forth in Sections 4.6, 4.9, 5.6, 5.7, 5.8, 5.9, 7.1, 8.14, 10.3, 10.4, 10.5 and
Articles VI, IX and XI, which obligations shall survive termination of this
Agreement, and (c) solely with respect to Joint Patent Rights, but with respect
to each country in the world, set forth in Sections 7.2, 7.3 and 7.5, which
shall also survive.

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.1 Governing Law. This Agreement, including the interpretations,
performance, enforcement, breach or termination thereof and any remedies
relating thereto will be construed and enforced in accordance with and governed
by the internal Laws of the State of

 

56



--------------------------------------------------------------------------------

New York, without regard to the conflicts of laws provisions thereof. The
provisions of the United Nations Convention on Contracts for the International
Sale of Goods, the 1974 Convention on the Limitation Period in the International
Sale of Goods (the “1974 Convention”), and the Protocol amending the 1974
Convention, done at Vienna April 11, 1980, shall not apply to this Agreement or
any subject matter hereof.

Section 11.2 Dispute Resolution. Any dispute, controversy or claim arising out
of or relating to this Agreement, or the breach, termination or invalidity
thereof, shall be resolved as follows:

(a) the Executive Officers of both Parties shall meet to attempt to resolve such
dispute.

(b) If the Executive Officers cannot resolve such dispute within thirty
(30) (twenty (20) days in the event of non-payment) days after either Party
requests such a meeting in writing, then upon written notice by either Party to
the other Party, such dispute, controversy or claim shall be finally resolved by
binding arbitration conducted in the English language in New York, New York, USA
under the Commercial Arbitration Rules of the American Arbitration Association
by three (3) arbitrators. Each Party shall be entitled to appoint one
(1) arbitrator. The Parties shall appoint their respective arbitrators within
thirty (30) days after submission for arbitration. The two (2) arbitrators so
appointed shall agree on the appointment of the third (3rd) arbitrator from the
list of arbitrators maintained by the American Arbitration Association. If the
Parties’ appointed arbitrators shall fail to agree, within thirty (30) days from
the date both Parties’ arbitrators have been appointed, on the identity of the
third (3rd) arbitrator, then such arbitrator shall be appointed by the
appropriate administrative body of the American Arbitration Association.

(c) Within ten (10) days of appointment of the full arbitration panel, the
Parties shall exchange their final proposed positions with respect to the
matters to be arbitrated, which shall approximate as closely as possible the
closest positions of the Parties previously taken in the negotiations. Within
thirty (30) days of appointment of the arbitration panel, each Party shall
submit to the arbitrators a copy of the proposed position which it previously
delivered to the other Party, together with a brief or other written memorandum
supporting the merits of its proposed position. The arbitration panel shall
promptly convene a hearing, at which time each Party shall have one (1) hour to
argue in support of its proposed position. The Parties will not call any
witnesses in support of their arguments.

(d) The arbitration panel shall select either Party’s proposed position on the
issue as the binding final decision to be embodied as an agreement between the
Parties. In making their selection, the arbitrators shall not modify the terms
or conditions of either Party’s proposed position; nor will the arbitrators
combine provisions from both proposed positions. In the event the arbitrators
seek the guidance of the law of any jurisdiction, the law of the State of New
York shall govern.

(e) The arbitrators shall make their decision known to the Parties as promptly
as possible by delivering written notice of their decision to both Parties. Such
written notice need not justify their decision. The Parties will execute any and
all papers necessary to obligate the

 

57



--------------------------------------------------------------------------------

Parties to the position selected by the arbitration Panel within five (5) days
of receipt of notice of such selection. The decision of the arbitrators shall be
final and binding on the Parties, and specific performance may be ordered by any
court of competent jurisdiction.

(f) The Parties will bear their own costs in preparing for the arbitration. The
costs of the arbitrators will be equally divided between the Parties.

(g) Notwithstanding anything to the contrary in this Section 11.2, if either
Party in its sole judgment believes that any such breach of this Agreement could
cause it irreparable harm, such Party (i) will be entitled to seek equitable
relief in order to avoid such irreparable harm, and (ii) will not be required to
follow the procedures set forth in Section 11.2(a)-(f) with respect to seeking
such relief.

Section 11.3 Assignment. This Agreement (including any rights or obligations
hereunder) may not be assigned or otherwise transferred by either Party, in
whole or in part, without the express prior written consent of the other Party,
except that (a) MICL may assign or transfer this Agreement or its rights and
obligations hereunder, in whole or in part, without Infinity’s consent to (i) an
Affiliate of MICL; provided, that, such assignment by MICL will not relieve MICL
of its obligations to Infinity under this Agreement, (ii) any assignee of all or
substantially all of MICL’s business, or (iii) the successor of the relevant
portion of MICL’s business by reason of merger, consolidation, sale of all or
substantially all of its assets or any similar transaction, and (b) Infinity may
assign or transfer this Agreement or its rights and obligations hereunder, in
whole or in part, without the consent of MICL to (i) an Affiliate of Infinity,
provided such assignment by Infinity will not relieve Infinity of its
obligations to MICL under this Agreement, (ii) any assignee of all or
substantially all of Infinity’s business, or (iii) the successor of the relevant
portion of Infinity’s business by reason of merger, consolidation, sale of all
or substantially all of its assets or any similar transaction. Any permitted
successor or assignee of rights and/or obligations hereunder will, in a writing
to the other Party, expressly assume performance of such rights and/or
obligations. An assignment or transfer by a Party pursuant to this Section 11.3
will be binding upon and inure to the benefit of the Parties and their
successors or assigns. No assignment or transfer will relieve either Party of
its responsibility for the performance of any obligation prior to such
assignment or transfer. No such assignment or transfer will be valid or
effective unless performed in accordance with this Section 11.3. Each Party
agrees that, notwithstanding any provisions of this Agreement to the contrary,
in the event that this Agreement is assigned by either Party in connection with
the sale or transfer of all or substantially all of the business of such Party
or in connection with a merger, consolidation or similar transaction, the
non-assigning Party shall not be provided with rights or access to Know-How or
intellectual property rights of such assignee or the acquirer of such Party.

Section 11.4 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between Infinity and MICL with respect to the subject matter hereof,
and supersedes all previous arrangements with respect to the subject matter
hereof, whether written or oral, including the Prior Confidentiality Agreement.
This Agreement may not be amended, changed, supplemented or otherwise modified
except by an instrument in writing signed by each of the Parties.

 

58



--------------------------------------------------------------------------------

Section 11.5 No Third Party Beneficiaries. This Agreement will be binding upon
and inure solely to the benefit of the Parties and their successors and
permitted assigns and no provision of this Agreement, express or implied, is
intended to or will be deemed to confer upon Third Parties any right, benefit,
remedy, claim, liability, reimbursement, claim of action or other right of any
nature whatsoever under or by reason of this Agreement other than the Parties
and, to the extent provided in Section 9.1, the Indemnified Parties. Without
limitation, this Agreement will not be construed so as to grant employees of
either Party in any country any rights against the other Party pursuant to the
Laws of such country.

Section 11.6 Notices. All communications, notices, instructions and consents
provided for herein or in connection herewith will be in writing and be sent to
the address below and will be (a) given in person, (b) sent by registered or
certified mail, return receipt requested, postage prepaid, (c) sent by means of
telex, facsimile or other means of wire transmission (with request for assurance
of receipt in a manner typical with respect to communications of that type), or
(d) sent by a reputable nationwide overnight courier service. Any such
communication, notice, instruction or consent will be deemed to have been
delivered: (w) on receipt if given in person; (x) three (3) Business Days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid; (y) on the date of transmission if sent by telex, facsimile or other
means of wire transmission (if such transmission is on a Business Day, otherwise
on the next Business Day following such transmission); or (z) one (1) Business
Day after it is sent via a reputable nationwide overnight courier service.

Notices to Infinity shall be addressed to:

Infinity Pharmaceuticals, Inc

780 Memorial Drive

Cambridge, Massachusetts 02139

USA

Telefacsimile: +1-617-453-1001

Attention: CEO

with copies to:

Infinity Pharmaceuticals, Inc

780 Memorial Drive

Cambridge, Massachusetts 02139

USA

Telefacsimile: +1-617-453-1001

Attention: General Counsel

and

 

59



--------------------------------------------------------------------------------

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

USA

Telefacsimile: +1-617-526-5000

Attention: Steven D. Singer, Esq.

Notices to MICL shall be addressed to:

Mundipharma International Corporation Limited

Mundipharma House, 14 Par-la-Ville Road

P.O. Box HM 2332, Hamilton HM JX

Bermuda

Telefacsimile: (441) 505-9829

Attention: Douglas Docherty, General Manager

with a copy to:

Chadbourne & Parke LLP

30 Rockefeller Plaza

New York, New York 10112

USA

Telefacsimile: (212) 541-5369

Attention: Stuart D. Baker

provided, however, that if either Party will have designated a different address
by notice to the other Party in accordance with this Section 11.6, then to the
last address so designated.

Section 11.7 Force Majeure. Each Party will be excused from the performance of
its obligations under this Agreement to the extent that such performance is
prevented by a Force Majeure Event and the non-performing Party promptly
provides written notice to the other Party of such inability and of the period
for which such inability is expected to continue. Such excused performance will
be continued so long as the condition constituting a Force Majeure Event
continues and the non-performing Party takes reasonable efforts to remove the
condition. For purposes of this Agreement, a “Force Majeure Event” means a
condition caused by occurrences beyond the reasonable control of the Party
affected, including an act of God, an act, pronouncement, war, an act of war,
terrorism, insurrection, riot, civil commotion, epidemic, failure or default of
public utilities or common carriers, labor strike, lockout, labor disturbance,
embargo, fire, earthquake, flood, storm or like catastrophe. Notwithstanding the
foregoing, nothing in this Section 11.7 will excuse or suspend the obligation of
either Party to make any payment due under this Agreement.

Section 11.8 Relationship of the Parties; Independent Contractors. Except as set
forth herein, neither Party will have any responsibility for the hiring,
termination or compensation of the other Party’s employees or for any employee
benefits of such employee. No employee or representative of a Party will have
any authority to bind or obligate the other Party to this Agreement for any sum
or in any manner whatsoever, or to create or impose any contractual or

 

60



--------------------------------------------------------------------------------

other obligation or liability on the other Party without said other Party’s
approval or as provided in this Agreement or the Safety Agreement. For all
purposes, and notwithstanding any other provision of this Agreement to the
contrary, each Party’s legal relationship to the other Party under this
Agreement will be that of independent contractor. This Agreement is not a
partnership agreement and nothing in this Agreement will be construed to
establish a relationship of partners or joint venturers between the Parties and
it is expressly agreed that the relationship between MICL and Infinity shall not
constitute a partnership, joint venture, or agency. Neither MICL nor Infinity
shall have the authority to make any statements, representations, or commitments
of any kind, or to take any action, which shall be binding on the other, without
the prior consent of the other Party to do so.

Section 11.9 No Strict Construction. This Agreement shall not be strictly
construed against either Party.

Section 11.10 Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.

Section 11.11 No Implied Waivers; Rights Cumulative. Any term or condition of
this Agreement may be waived at any time by the Party that is entitled to the
benefit thereof, but no such waiver will be effective unless set forth in a
written instrument duly executed by or on behalf of the Party waiving such term
or condition. The waiver, delay or the failure of any Party to enforce or
exercise any term, condition or part of this Agreement at any time or in any one
or more instances will not be deemed to be or construed as a waiver of the same
or any other term, condition or part in any other situation, nor will it forfeit
any rights, power or privilege to future enforcement thereof. No single or
partial exercise of any right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. To the maximum extent permitted by applicable Law,
(a) no claim or right arising out of this Agreement or any of the documents
referred to in this Agreement can be discharged by one Party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other Party; (b) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of that Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement. Except as expressly set forth in this
Agreement, all rights and remedies available to a Party, whether under this
Agreement or afforded by Law or otherwise, will be cumulative and not in the
alternative to any other rights or remedies that may be available to such Party.

Section 11.12 Severability. Each of the provisions contained in this Agreement
will be severable, and the unenforceability of one will not affect the
enforceability of any others or of the remainder of this Agreement. In the event
that any one or more of the provisions contained herein, or the application
thereof in any circumstances, is invalid, illegal or unenforceable in any
respect for any reason, the Parties will negotiate in good faith with a view to
the substitution therefor of a suitable and equitable solution in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision; provided, however, that the
validity, legality and enforceability of any such provision in every other
respect

 

61



--------------------------------------------------------------------------------

and of the remaining provisions contained herein will not be in any way impaired
thereby, it being intended that all of the rights and privileges of the Parties
hereto will be enforceable to the fullest extent permitted by Law.

Section 11.13 Execution in Counterparts; Facsimile Signatures. This Agreement
may be executed in counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the same instrument even if both
Parties have not executed the same counterpart. Signatures provided by facsimile
transmission or in Adobe™ Portable Document Format (PDF) sent by electronic mail
shall be deemed to be original signatures.

Section 11.14 Expenses. Each Party will bear its own costs and expenses in
connection with the negotiation and preparation of this Agreement and with
respect to the transactions contemplated by this Agreement, including fees and
disbursements of counsel, financial advisors and accountants.

Section 11.15 Interpretation. The definitions of the terms herein apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun will include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” will be deemed to
be followed by the phrase “without limitation.” Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein), (b) any reference to any Laws
herein will be construed as referring to such Laws as from time to time enacted,
repealed or amended, (c) any reference herein to any Person will be construed to
include the Person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto or to engage in discussions relating to such terms except as such Party
may determine in such Party’s sole discretion, except as expressly provided in
this Agreement, (f) as applied to a Party, the word “will” shall be construed to
have the same meaning and effect as the word “shall,” and (g) all references
herein without a reference to any other agreement to Articles, Sections,
Exhibits or Schedules will be construed to refer to Articles, Sections, Exhibits
and Schedules of this Agreement.

Section 11.16 Performance by Affiliates. Any obligation of Infinity under or
pursuant to this Agreement may be satisfied, met or fulfilled, in whole or in
part, at Infinity’s sole and exclusive option, either by Infinity directly or by
any Affiliate of Infinity that Infinity causes to satisfy, meet or fulfill such
obligation, in whole or in part. Any obligation of MICL under or pursuant to
this Agreement may be satisfied, met or fulfilled, in whole or in part, at
MICL’s sole and exclusive option, either by MICL directly or by any Affiliate of
MICL that MICL causes to satisfy, meet or fulfill such obligation, in whole or
in part. With respect to any particular action, the use of the words “Infinity
will” also means “Infinity will cause” the particular action to be performed,
and the use of the words “MICL will” also means “MICL will cause” the particular
action to be performed. Each of the Parties guarantees the performance of all
actions, agreements and obligations to be performed by any Affiliates of such
Party under the terms and conditions of this Agreement.

 

62



--------------------------------------------------------------------------------

Section 11.17 Further Assurances and Actions. Each Party, upon the request of
the other Party, without further consideration, will do, execute, acknowledge,
and deliver or cause to be done, executed, acknowledged or delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney, instruments and assurances as may be reasonably necessary to effect
complete consummation of the transactions contemplated by this Agreement, and to
do all such other acts, as may be necessary or appropriate in order to carry out
the purposes and intent of this Agreement. The Parties agree to execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be reasonably necessary in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.

[Remainder of page intentionally left blank]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Strategic Alliance Agreement
as of the Effective Date.

 

INFINITY PHARMACEUTICALS, INC.

By:

 

/s/ Adelene Q. Perkins

Name:

 

Adelene Q. Perkins

Title:

 

President and Chief Business Officer

MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED

By:

 

/s/ Douglas Docherty

  Douglas Docherty   General Manager

 

[Execution Page]



--------------------------------------------------------------------------------

Schedule A

Research Plan

[See Attached]

 

A-1



--------------------------------------------------------------------------------

SCHEDULE A

Overall program budget

[**]

 

Totals

        

Hedgehog

     [**]      [**]      [**]

FAAH

     [**]      [**]      [**]

Early Pipeline

     [**]      [**]      [**]                     

Total Investment

   $ 50.3    $ 66.0    $ 84.2

LOGO [g51394ex10-img01confidential.jpg]



--------------------------------------------------------------------------------

SCHEDULE A

Hedgehog program

LOGO [g51394ex10-img001infinity.jpg]



--------------------------------------------------------------------------------

PROGRAM: IPI-926 / Hedgehog pathway BUDGETED* $: [**]

   BUDGETED FTE: [**]

 

KEY GOAL

  

2009 ACTIVITIES PLANNED IN SUPPORT OF GOAL

[**]

   — [**]

[**]

  

— [**]

[**]

   — [**]

[**]

   — [**]

LOGO [g51394ex10-img001external.jpg]



--------------------------------------------------------------------------------

PROGRAM: IPI-926 / Hedgehog pathway BUDGETED* $: [**]    BUDGETED FTE: [**]

 

KEY GOAL

  

2009 ACTIVITIES PLANNED IN SUPPORT OF GOAL

[**]

   — [**]

[**]

   — [**]

LOGO [g51394ex10-img001external.jpg]



--------------------------------------------------------------------------------

[**]

LOGO [g51394ex10-img01confidential.jpg]



--------------------------------------------------------------------------------

SCHEDULE A

FAAH program

LOGO [g51394ex10-img001infinity.jpg]



--------------------------------------------------------------------------------

PROGRAM: FAAH      BUDGETED* $: [**]      BUDGETED FTE: [**]

 

KEY GOAL

       

2009 ACTIVITIES PLANNED IN SUPPORT OF GOAL

[**]

    

—        [**]

[**]

    

—        [**]

[**]

    

—        [**]

[**]

      

—        [**]

LOGO [g51394ex10-img001external.jpg]



--------------------------------------------------------------------------------

[**]

LOGO [g51394ex10-img01confidential.jpg]



--------------------------------------------------------------------------------

SCHEDULE A

Discovery programs

LOGO [g51394ex10-img001infinity.jpg]



--------------------------------------------------------------------------------

KEY GOAL

       

2009 ACTIVITIES PLANNED IN SUPPORT OF GOAL

[**]

    

—        [**]

[**]

      

—        [**]

LOGO [g51394ex10-img001infinity.jpg]



--------------------------------------------------------------------------------

Schedule B

Product/Project List (as of November 19, 2008)

Alliance Products:

 

  —  

Hedgehog Pathway

 

  —  

FAAH

Discovery Projects:

 

Discovery project
name

   # of
targets
included  

Names of included targets

[**]

   [**]   [**]

[**]

   [**]   [**]

[**]

   [**]   [**]

[**]

   [**]   [**]

 

B-1



--------------------------------------------------------------------------------

Schedule C

Press Release

 

Contacts:    Investors    Media Infinity Pharmaceuticals, Inc.    Pure
Communications, Inc.

Monique Allaire, 617-453-1105

   Sheryl Seapy

Monique.Allaire@infi.com

   949-608-0841

www.infi.com

   Sheryl@purecommunicationsinc.com

INFINITY ANNOUNCES GLOBAL STRATEGIC ALLIANCE WITH PURDUE

PHARMA AND MUNDIPHARMA ENCOMPASSING INFINITY’S EARLY CLINICAL

AND DISCOVERY PROGRAMS

— Infinity Retains All U.S. Rights; Mundipharma Receives Ex-U.S.
Commercialization Rights to

All Oncology Products under Alliance —

— Infinity to Receive Up to $75 Million Equity Investment, Access to $50 Million
Line of Credit,

and Significant R&D Funding Over Multiple Years —

— Conference Call Being Held at 8:30 a.m. EST Today to Discuss Transaction —

CAMBRIDGE, Mass. – November 20, 2008 – Infinity Pharmaceuticals, Inc. (NASDAQ:
INFI) today announced that it has entered into a global strategic alliance with
Purdue Pharmaceutical Products L.P. and Mundipharma International Corporation
Limited, focused on the research, development, and commercialization of
Infinity’s early clinical and discovery programs, including IPI-926, Infinity’s
novel inhibitor of the Hedgehog signaling pathway. Infinity expects that this
alliance will enable it to aggressively pursue its goal of developing and
commercializing its pipeline of innovative anti-cancer agents.

“Infinity’s mission is to discover, develop, and deliver to patients important
medicines for the treatment of cancer,” said Steven H. Holtzman, chair and chief
executive officer of Infinity. “This alliance with Purdue Pharma and Mundipharma
provides Infinity with the financial resources and independence to continue our
productive discovery efforts, to expand our clinical development capabilities,
and to build our own organization to commercialize our products in the United
States. In a nutshell, we have the opportunity to realize all aspects of our
mission in a manner that we believe will create meaningful treatments for
patients and meaningful value for our shareholders.”

“Purdue U.S., Purdue Canada, and Mundipharma companies in Europe and Asia have
been expanding their therapeutic scope significantly in recent years,” said Jim
Dolan, Senior Vice President of Licensing and Business Development for Purdue.
“Mundipharma’s presence in oncology outside of the U.S. is now well-established,
and we expect that the broad alliance with Infinity will give us the opportunity
to bring to market a number of innovative, best-in-class treatments for cancer
patients. In addition, this alliance will also build upon our core franchise in
pain on a global basis, with FAAH, a potentially innovative new product for
neuropathic pain.”

The alliance will focus on the advancement of Infinity’s early-stage clinical
and discovery pipeline of novel, small molecule drug candidates. This pipeline
includes IPI-926, Infinity’s potent inhibitor of the Hedgehog pathway. IPI-926
is being evaluated in a Phase 1 clinical study in patients with advanced solid
tumors and has demonstrated significant anti-tumor activity in a number of
preclinical models. Infinity’s pipeline also includes several earlier stage
discovery programs, including a program directed to fatty acid amide hydrolase
(FAAH), an emerging target for the treatment of neuropathic pain.

 

C-1



--------------------------------------------------------------------------------

Infinity’s Hsp90 inhibitor program, comprising IPI-504 (retaspimycin
hydrochloride), which is in an international Phase 3 registration trial for
patients with refractory gastrointestinal stromal tumors (the RING trial), and
IPI-493, Infinity’s oral candidate currently in a Phase 1 study in patients with
advanced solid tumors, remains partnered with AstraZeneca and is excluded from
this alliance. Infinity’s program targeting the Bcl family of proteins, which
was transitioned to Novartis in February of 2008, is also excluded from this
alliance.

“This relationship provides an incredible opportunity for Infinity by affording
us access to the capital necessary to do what our R&D team does best: to
discover and develop important new medicines for patients,” said Adelene Q.
Perkins, president and chief business officer of Infinity. “It enables us to
continue to operate nimbly while building upon and enhancing our culture of
citizen ownership that we hold so dear.”

Details of the Transaction

Infinity Pharmaceuticals, Inc. has entered into a strategic alliance agreement
with Mundipharma International Corporation Limited to develop and jointly
commercialize pharmaceutical products. Under the terms of the strategic alliance
agreements, Infinity will retain U.S. commercialization rights for all oncology
products developed under these programs. Infinity is obligated to pay
Mundipharma a royalty on U.S. sales of these products. Mundipharma has the right
to commercialize these products outside of the United States, and is obligated
to pay a royalty to Infinity on sales outside of the U.S. Infinity will direct
and lead all oncology discovery and development efforts on a worldwide basis.

Purdue has made an equity investment of $45 million in Infinity through the
purchase of four million shares of Infinity common stock at $11.25 per share, a
112% premium over the closing price of $5.29 on November 19, 2008. Subject to
Infinity shareholder approval and other customary closing conditions, these
entities have agreed to invest an additional $30 million in Infinity to purchase
two million shares of Infinity common stock and warrants to purchase up to six
million additional shares of Infinity common stock. The warrants may be
exercised between the second closing date (expected to occur in January 2009)
and June 30, 2012 at prices ranging from $15 to $40 per share.

In addition, upon the second closing, Purdue will make available to Infinity a
$50 million line of credit for use by Infinity for any business purpose, with
principal and accrued interest to be repaid by the tenth anniversary of the
second closing.

Under the alliance, Mundipharma will participate in Infinity’s Hedgehog program
as well as new Infinity discovery and development programs (subject to certain
opt-out rights outlined below) for three years, with an ability to extend this
right for two additional one-year terms. Mundipharma will fund the costs of
these programs until the later of the start of the first Phase 3 trial for the
program or December 31, 2013. If a program commences Phase 3 studies after
December 31, 2013, Infinity and Mundipharma will share the costs of development
equally.

The alliance will also encompass Infinity’s discovery program directed to FAAH.
Purdue and Mundipharma will have the right to assume development of the FAAH
program at the conclusion of Phase 1 clinical studies by funding the research
and development costs of the program through approval and paying a royalty to
Infinity on global net sales.

Finally, under the alliance, Infinity grants to Mundipharma an option, on set
terms, to participate in programs that Infinity may in-license during the term.
Mundipharma will have the right to opt-out of development of any particular
program on an annual basis, with the first opt-out right becoming available in
July 2009 for the Hedgehog and FAAH programs. If Mundipharma elects to opt-out
of a program, it will be obligated to continue funding that program for an
additional year, and have the right to receive royalties on future sales based
on the stage of development of the program when the election to opt-out took
place.

Conference Call and Webcast Information

Infinity management will hold a conference call to discuss the transaction
today, Thursday, November 20, 2008 at 8:30 a.m. EST. Callers may participate in
the call by dialing 1-877-419-6598 (domestic) or 1-719-325-4916 (international)
five minutes prior to the start time. An archived version of the webcast will be
available in the Investors/Media section of Infinity’s website at
http://www.infi.com beginning by 5:00 p.m. EST on Thursday, November 20, 2008
through 5:00 p.m. EST on Wednesday, December 3, 2008.

 

C-2



--------------------------------------------------------------------------------

Important Additional Information Will Be Filed with the SEC

Infinity plans to file with the United States Securities and Exchange Commission
(SEC) and mail to its stockholders a proxy statement in connection with the
transaction. The proxy statement will contain important information about
Infinity, the transaction, and related matters. Investors and security holders
are urged to read the proxy statement carefully when it is available.

Investors and security holders will be able to obtain free copies of the proxy
statement and other documents filed with the SEC by Infinity through the website
maintained by the SEC at www.sec.gov. In addition, investors and security
holders will be able to obtain free copies of the proxy statement from Infinity
by contacting Monique Allaire at Monique.Allaire@infi.com or 617-453-1015.

Infinity and its directors and executive officers may be deemed to be
participants in the solicitation of proxies in respect of the transaction
described herein. Information regarding Infinity’s directors and executive
officers is contained in Infinity’s Annual Report on Form 10-K for the year
ended December 31, 2007 and its proxy statement dated April 10, 2008, which are
filed with the SEC. As of October 31, 2008, Infinity’s directors and executive
officers beneficially owned approximately 4,886,372 shares, or approximately 24
percent, of Infinity’s common stock. A more complete description will be
available in the proxy statement.

About IPI-926

IPI-926 is a novel, proprietary inhibitor of the Hedgehog signaling pathway
being evaluated in a Phase 1 clinical trial in patients with advanced solid
tumors. IPI-926 is a derivative of the natural product cyclopamine that binds to
and inhibits a key regulator of this pathway, the Smoothened receptor. The
Hedgehog signaling pathway is normally active in regulating tissue and organ
formation during embryonic development. However, abnormal activation of the
Hedgehog pathway can lead to cancer and is believed to play a central role in
allowing the proliferation and survival of several types of cancers, including
pancreatic, prostate, lung, breast, and certain brain cancers. In preclinical
models, IPI-926 has demonstrated significant anti-tumor activity and excellent
pharmaceutical properties, including oral bioavailability, long plasma and tumor
half-life, and dose-dependent inhibition of tumor growth, in a number of
preclinical models.

About Fatty Acid Amide Hydrolase (FAAH)

Fatty acid amide hydrolase (FAAH) is an emerging target for the treatment of
neuropathic pain. The enzyme FAAH degrades anandamide, which is an endogenous
cannabinoid that produces an analgesic effect in response to pain. FAAH
inhibition increases the duration of anandamide’s analgesic effect, prolonging
pain relief at the site of release. Infinity’s FAAH inhibitor program is in lead
optimization; the company expects to select a clinical candidate by early 2009.

About Infinity Pharmaceuticals, Inc.

Infinity is an innovative cancer drug discovery and development company seeking
to discover, develop, and deliver to patients best-in-class medicines for the
treatment of cancer and related conditions. Infinity combines proven scientific
expertise with a passion for developing novel small molecule drugs that target
emerging cancer pathways. Infinity’s two most advanced programs in Hsp90
inhibition and Hedgehog signaling pathway inhibition are evidence of its
innovative approach to oncology drug discovery and development. For more
information on Infinity, please refer to the company’s website at
http://www.infi.com.

Safe Harbor For Forward-Looking Statements

Statements in this press release regarding the proposed transaction between
Infinity and Purdue Pharmaceutical Products L.P., Mundipharma International
Corporation Limited, including, without limitation, the expected timetable for
completing the transaction, the expected financial and operational benefits of
the transaction, Infinity’s estimate of research and development payments to be
made by Mundipharma over the next five years, the availability of the line of
credit and any other statements about the parties’ future expectations, beliefs,
goals, plans

 

C-3



--------------------------------------------------------------------------------

or prospects constitute forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. Any statements that are not
statements of historical fact (including statements containing the words
“believes,” “plans,” “anticipates,” “expects,” “may,” “will,” “would,”
“intends,” “estimates” and similar expressions) should also be considered to be
forward-looking statements. There are a number of important factors that could
cause actual results or events to differ materially from those indicated by such
forward-looking statements, including: For example, there can be no guarantee
that the strategic alliance will continue for its full term or that Purdue and
Mundipharma will continue to fund Infinity’s programs as agreed; that the
parties will successfully discover, develop or commercialize products under the
alliance; or that Infinity will satisfy the conditions to the closing of the
second equity investment, including obtaining the necessary stockholder approval
and clearance under the Hart-Scott-Rodino Act. In particular, Infinity’s
management’s expectations could be affected by risks and uncertainties relating
to a failure of stockholders to approve the second equity investment; a failure
of Infinity and/or Mundipharma to fully perform under the alliance agreement
and/or an early termination of the alliance agreement; results of clinical
trials and preclinical studies that are the subject of the strategic alliance,
including subsequent analysis of existing data and new data received from
ongoing and future studies; the content and timing of decisions made by the U.S.
Food & Drug Administration and other regulatory authorities, investigational
review boards at clinical trial sites, and publication review bodies; Infinity’s
ability to enroll patients in its clinical trials; unplanned cash requirements
and expenditures; Infinity’s ability to obtain, maintain and enforce patent and
other intellectual property protection for any product candidates it is
developing; and the other factors described in Infinity’s Quarterly Report on
Form 10-Q for the quarter ended September 30, 2008, as filed with the SEC on
November 5, 2008, and other filings that Infinity makes with the SEC from time
to time. Infinity disclaims any intention or obligation to update any
forward-looking statements as a result of developments occurring after the date
of this press release.

# # #

 

C-4